

 AIA® Document A111™-1997


Standard Form of Agreement Between Owner and Contractor
where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price




AGREEMENT made as of the Sixth day of April in the year Two Thousand and Five
 
(In words, indicate day, month and year)
     
BETWEEN the Owner:
 
(Name, address and other information)
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
This document is not intended for use in competitive bidding.
 
AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.
 
This document has been approved and endorsed by the Associated General
Contractors of America.
 
CC Tollgate, LLC
1263 A Lake Plaza Dr.
Colorado Springs, CO 80906
 
and the Contractor:
(Name, address and other information)
 
Sprung Construction, Inc., Subchapter S Corporation
3001 Larimer St.
Denver, CO 80205
   
The Project is:
(Name and location)
 
Tollgate Casino and Hotel
102 Main St.
Central City, CO
 
The Architect is:
(Name, address and other information)
 
Ivins Design Group
1480 Humboldt St.
Denver, CO 80218
 
The Owner and Contractor agree as follows.***REFER TO EXHIBIT F****






 
AIA Document A111 ™ - 1997. Copyright © 1920, 1925, 1951, 1958, 1961, 1963,
1967, 1974, 1978, 1987 and 1997 by The American Institute of Architects. All
rights reserved. WARNING: This AIA® Document Is protected by U.S. Copyright Law
and International Treaties. Unauthorized reproduction or distribution of this
AIA® Document, or any portion of It, may result In severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 06:43:58 on 04/19/2005 under Order
No.1000139146_1 which expires on 9/29/05, and is not for resale.
User Notes:
(3481384950)


-1-

--------------------------------------------------------------------------------





ARTICLE 1 THE CONTRACT DOCUMENTS


(Paragraph deleted)


The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.


ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.


ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.


ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner. (Insert the date of
commencement, if it differs from the date of this Agreement or, if applicable,
state that the date will be fixed in a notice to proceed.)


The date of commencement shall be established by the completion of all of the
following:

 
1.
Receipt of required building permits

 
2.
Receipt of contract signed by all parties

 
3.
Proof of financing by Owner

 
4.
Written Notice to Proceed from Owner to Contractor (Exhibit H)



If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic's liens and other security interests, the Owner's time
requirement shall be as follows:


not applicable


§ 4.2 The Contract Time shall be measured from the date of commencement.


§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 100 days days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)


not applicable


Portion of Work
Substantial Completion date

not applicable


, subject to adjustments of this Contract Time as provided in the Contract
Documents.







-2-

--------------------------------------------------------------------------------



(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)


***LIQUIDATED DAMAGES IN THE AMOUNT OF $300/DAY AFTER 100 DAYS.***


ARTICLE 5 BASIS FOR PAYMENT
§5.1 CONTRACT SUM
§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of
the Contract. The Contract Sum is the Cost of the Work as defined in Article 7
plus the Contractor's Fee.


§ 5.1.2 The Contractor's Fee is:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee, and
describe the method of adjustment of the Contractor's Fee for changes in the
Work.)


Contractor's Fee shall be 5% of the Cost of the Work
Contractor's Fee shall be adjusted by the above amount on all additive change
orders.


§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Contractor's Fee is guaranteed
by the Contractor not toexceed
One Million, One Hundred, Eighty-One Thousand, One Hundred, Eighteen Dollars
(1,181,118.00)


), subject to additions and deductions by Change Order as provided in the
Contract Documents. Such maximum sum is referred to in the Contract Documents as
the Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum
Price to be exceeded shall be paid by the Contractor without reimbursement by
the Owner. (Insert specific provisions if the Contractor is to participate in
any savings.)


If at the conclusion of the project, the fiinal cost of the project is less than
the amount in 5.2.1 (less Contractor's Fee) and as adjusted by approved change
orders, the Contractor and Owner s hall share the savings on the project with
50% to the Owner and 50% to Contractor.


§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)


not applicable


§ 5.2.3 Unit prices, if any, are as follows:


Description
Units
Price ($ 0.00)

not applicable





-3-

--------------------------------------------------------------------------------



§ 5.2.4 Allowances, if any, are as follows
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)


Allowance
Amount ($ 0.00)
Included items

Refer to attached Exhibit D


§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:


Refer to attached Exhibit F


§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.


§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner's prior consent on the basis of cost plus a fee), the terms "cost" and
"fee" as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms "costs"
and "a reasonable allowance for overhead and profit" as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5, 7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner's prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.


§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
"cost" and "costs" as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms "fee" and "a reasonable allowance for overhead and
profit" shall mean the Contractor's Fee as defined in Section 5.1.2 of this
Agreement.


§ 6.4 If no specific provision is made in Section 5.1 for adjustment of the
Contractor's Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Section 5.1 will cause substantial inequity to the Owner or Contractor, the
Contractor's Fee shall be equitably adjusted on the basis of the Fee established
for the original Work, and the Guaranteed Maximum Price shall be adjusted
accordingly.


ARTICLE 7 COSTS TO BE REIMBURSED § 7.1 COST OF THE WORK
§ 7.1 COST OF THE WORK
The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.


§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work
at the site or, with the Owner's approval, at off-site workshops.


§ 7.2.2 Wages or salaries of the Contractor's supervisory and administrative
personnel when stationed at the site with the Owner's approval.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)




-4-

--------------------------------------------------------------------------------



See Exhibit E


§ 7.2.3 Wages and salaries of the Contractor's supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.


§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.


§7.3 SUBCONTRACT COSTS
§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.


§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in
the completed construction.


§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.


§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the Contractor. Cost for items previously
used by the Contractor shall mean fair market value.


§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner's prior approval.


§ 7.5.3 Costs of removal of debris from the site.


§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.


§ 7.5.5 That portion of the reasonable expenses of the Contractor's personnel
incurred while traveling in discharge of duties connected with the Work.


§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.


§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract:


§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.


§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.


§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.







-5-

--------------------------------------------------------------------------------



§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner's consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor's Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201-1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.


§ 7.6.6 Data processing costs related to the Work.


§ 7.6.7 Deposits lost for causes other than the Contractor's negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.


§ 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner's
prior written approval.


§ 7.6.9 Expenses incurred in accordance with the Contractor's standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.


§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by
the Owner.


§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.


§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers. (included in GMP)


ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include:


§ 8.1.1 Salaries and other compensation of the Contractor's personnel stationed
at the Contractor's principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.


§ 8.1.2 Expenses of the Contractor's principal office and offices other than the
site office.


§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.


§ 8.1.4 The Contractor's capital expenses, including interest on the
Contractor's capital employed for the Work.


§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.


§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.


§ 8.1.7 Any cost not specifically and expressly described in Article 7.


§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.




 

-6-

--------------------------------------------------------------------------------



ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.


§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.


§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Architect (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.


§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.


ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner's accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor's records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.


ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for
Payment issued by the Architect, the Owner shall make progress payments on
account of the Contract Sum to the
Contractor as provided below and elsewhere in the Contract Documents.


§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:




§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the First day of a month, the Owner shall make payment to the
Contractor not later than the Fifteenth day of the same month. If an Application
for Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than Fifteen ( 15 ) days after the
Architect receives the Application for Payment.




 

-7-

--------------------------------------------------------------------------------



§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (***WEEKLY*** payrolls for the period covered by the
present Application for Payment.


§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor's Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor's Applications for Payment.


§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.


§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:



 
.1
take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.8 of AIA Document A201-1997;




 
.2
add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;



.3 add the Contractor's Fee, less retainage of ***TEN PERCENT (10%) OF PRIMARY
SUBCONTRACTORS, UP TO 50% COMPLETION ONLY*** ).The Contractor's Fee    shall be
computed upon the Cost of the Work described in the two preceding Clauses at the
rate stated in Section 5.1.2 or, if the Contractor's Fee is stated as a fixed
sum in that Subparagraph, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work in the two preceding Clauses bears to a
reasonable estimate of the probable Cost of the Work upon its completion;
 

 
.4
subtract the aggregate of previous payments made by the Owner;




 
.5
subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner's accountants in such
documentation; and




 
.6
subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.



§ 12.1.8 Except with the Owner's prior approval, payments to Subcontractors
shall be subject to retainage of not less than Ten percent ( 10.00% ). The Owner
and the Contractor shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for Subcontractors.


§ 12.1.9 In taking action on the Contractor's Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections or that the Architect has made examinations to ascertain how
or for what purposes the Contractor has used amounts previously paid on account
of the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner's accountants acting in the sole interest
of the Owner.




 



-8-

--------------------------------------------------------------------------------





§12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to
the Contractor when:



 
.1
the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and




 
.2
a final Certificate for Payment has been issued by the Architect.



§ 12.2.2 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:




§ 12.2.3 The Owner's accountants will review and report in writing on the
Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's accountants report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner's accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect's reasons for withholding a certificate as provided in Section
9.5.1 of the AIA Document A201-1997. The time periods stated in this Section
12.2.3 supersede those stated in Section 9.4.1 of the AIA Document A201-1997.


§ 12.2.4 If the Owner's accountants report the Cost of the Work as substantiated
by the Contractor's final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor's receipt of a
copy of the Architect's final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner's accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect's final Certificate for Payment.


§ 12.2.5 If, subsequent to final payment and at the Owner's request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.


ARTICLE 13 TERMINATION OR SUSPENSION
§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except that the Contractor's Fee shall be
calculated as if the Work had been fully completed by the Contractor, including
a reasonable estimate of the Cost of the Work for Work not actually completed.


§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:


§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;




 



-9-

--------------------------------------------------------------------------------



§ 13.2.2 Add the Contractor's Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor's Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and


§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.


§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.


§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term "profit" shall be understood to mean the Contractor's Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.


ARTICLE 14 MISCELLANEOUS PROVISIONS
§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract
Document, the reference refers to that provision as amended or supplemented by
other provisions of the Contract
Documents.


§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated
below, or in the absence thereof, at the legal rate prevailing from time to time
at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)


14.00% per annum


(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)


§ 14.3 The Owner's representative is:
(Name, address and other information.)


Richard Rabin
1263 A Lake Plaza Dr. Ste. A
Colorado Springs, CO 80906


§ 14.4 The Contractor's representative is:
(Name, address and other information.)


Tom Sprung
3001 Larimer St.
Denver, CO 80205


§ 14.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days' written notice to the other party.




 



-10-

--------------------------------------------------------------------------------



§ 14.6 Other provisions:




ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS
§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows:


§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document Al11-1997.


§15.1.2 The General Conditions are the 1997 edition of the General Conditions of
the Contract for Construction, AIA Document A201-1997.


§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated , and are as follows:


Document
Title
Pages

not applicable


§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows: (Either list the Specifications here or
refer to an exhibit attached to this Agreement.) Title of Specifications
exhibit: Exhibit A and Exhibit F


§ 15.1.5 The Drawings are as follows, and are dated unless a different date is
shown below: (Either list the Drawings here or refer to an exhibit attached to
this Agreement.) Title of Drawings exhibit: Exhibit A


§ 15.1.6 The Addenda, if any, are as follows:


Number
Date
Pages

not applicable


Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.


§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows: (List here any additional documents, such as a list of alternates that
are intended to form part of the Contract Documents. AIA Document A201-1997
provides that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)


All Exhibits shown in Attachment A are incorporated into this contract




ARTICLE 16 INSURANCE AND BONDS
(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)


Type of insurance
Limit of liability ($ 0.00)

see attached Exhibit I




 

-11-

--------------------------------------------------------------------------------





This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner.





 /s/ Richard Rabin    /s/ Tom Sprung  
OWNER (Signature) 
 
CONTRACTOR (Signature) 
                 
Richard Rabin, Member 
 
Tom Sprung, President 
 
(Printed name and title) 
 
(Printed name and title) 
 









 -12-


--------------------------------------------------------------------------------



Additions and Deletions Report for
AIA® Document A111™ -1997


This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.


Note: This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 06:43:58 on 04/19/2005.


PAGE 1


AGREEMENT made as of the Sixth day of April in the year Two Thousand and Five
…
CC Tollgate, LLC
…
1263 A Lake Plaza Dr.
…
Colorado Springs. CO 80906
…
Sprung Construction. Inc., Subchapter S Corporation
…
3001 Larimer St.
…
Denver. CO 80205
…
Tollgate Casino and Hotel
…
102 Main St.
…
Central City, CO
…
Ivins Design Group
…
1480 Humboldt St.
…
Denver. CO 80218
…
The Owner and Contractor agree as follows.follows.***REFER TO EXHIBIT F****




 



-1-

--------------------------------------------------------------------------------



ARTICLE 1 THE CONTRACT DOCUMENTS


PAGE 2








 



-2-

--------------------------------------------------------------------------------



ARTICLE 1 THE CONTRACT DOCUMENTS
…
The date of commencement shall be established by the completion of all of the
following:
…

 
1.
Receipt of required building permits

…

 
2.
Receipt of contract signed by all parties

…

 
3.
Proof of financing by Owner

…

 
4.
Written Notice to Proceed from Owner to Contractor (Exhibit H)

…
not applicable
…
§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 100 days days from the date of commencement, or as follows:
…
not applicable
…
not applicable


PAGE 3


***LIQUIDATED DAMAGES IN THE AMOUNT OF $300/DAY AFTER 100 DAYS.***
…
Contractor's Fee shall be 5% of the Cost of the Work
…
Contractor's Fee shall be adjusted by the above amount on all additive change
orders.
…
§ 5.2.1 The sum of the Cost of the Work and the Contractor's Fee is guaranteed
by the Contractor not to exceed—($ ), subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price. Costs which would
cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.toexceed One Million. One Hundred.
Eighty-One Thousand. One Hundred. Eighteen Dollars (1.181.118.00)
…
). subject to additions and deductions by Change Order as provided in the
Contract Documents. Such maximum sum is referred to in the Contract Documents as
the Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum
Price to be exceeded shall be paid by the Contractor without reimbursement by
the Owner.
…
If at the conclusion of the project, the fiinal cost of the project is less than
the amount in 5.2.1 (less Contractor's Fee) and as adjusted by approved change
orders, the Contractor and Owner s hall share the savings on the project with
50% to the Owner and 50% to Contractor.
…
not applicable
…
not applicable


PAGE 4


Refer to attached Exhibit D
…
Refer to attached Exhibit F


PAGE 5


See Exhibit E
 



-3-

--------------------------------------------------------------------------------





PAGE 6


§ 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner's
prior written approval; which approval shall not be unreasonably
withheld. approval.
…
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers. (included in GMP)


PAGE 7


§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the First day of a month, the Owner shall make payment to the
Contractor not later than the Fifteenth day of the same month. If an Application
for Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than Fifteen ( 15 ) days after the
Architect receives the Application for Payment.


PAGE 8


§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) (***WEEKLY*** payrolls for the period covered by the
present Application for Payment.
…
.3 add the Contractor's Fee, less retainage of( ***TEN PERCENT (10%) OF PRIMARY
SUBCONTRACTORS. UP TO 50% COMPLETION ONLY*** ).The Contractor's Fee shall be
computed upon the Cost of the Work described in the two preceding Clauses at the
rate stated in Section 5.1.2 or, if the Contractor's Fee is stated as a fixed
sum in that Subparagraph, shall be an amount that bears the same ratio to that
fixed-sum fee as the Cost of the Work in the two preceding Clauses bears to a
reasonable estimate of the probable Cost of the Work upon its completion;
…
§ 12.1.8 Except with the Owner's prior approval, payments to Subcontractors
shall be subject to retainage of not less than Ten percent ( 10.00% ). The Owner
and the Contractor shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for Subcontractors.


PAGE 10


14.00% per annum
…
Richard Rabin
…
1263 A Lake Plaza Dr. Ste. A
…
Colorado Springs. CO 80906
…
Tom Sprung
…
3001 Larimer St.
…
Denver. CO 80205


PAGE 11


 



-4-

--------------------------------------------------------------------------------



not applicable
…
Section
Title
Pages

Title of Specifications exhibit: Exhibit A and Exhibit F
…
Number
Title
Date

Title of Drawings exhibit: Exhibit A
…
not applicable
…
All Exhibits shown in Attachment A are incorporated into this contract
…
see attached Exhibit I


PAGE 12




Richard Rabin, Member 
 
Tom Sprung, President 
 





 


                                                                                               -5-

--------------------------------------------------------------------------------



Certification of Document's Authenticity
AIA® Document D401™ - 2003


I, Thomas A. Sprung, hereby certify, to the best of my knowledge, information
and belief, that I created the attached final document simultaneously with its
associated Additions and Deletions Report and this certification at 06:43:58 on
04/19/2005 under Order No. 1000139146_1 from AIA Contract Documents software and
that in preparing the attached final document I made no changes to the original
text of AIA® Document Al11™ - 1997 - Standard Form of Agreement Between Owner
and Contractor where the basis for payment is the COST OF THE WORK PLUS A FEE
with a negotiated Guaranteed Maximum Price, as published by the AIA in its
software, other than those additions and deletions shown in the associated
Additions and Deletions Report.







   
(Signed) 
     
(Title) 
     
(Dated) 
 





 -1-



--------------------------------------------------------------------------------


 




Sprung Construction


ATTACHMENT 1
EXHIBITS




Exhibit A  Enumeration of Contract Documents
 
Exhibit B  Application and Certification for Payment


Exhibit C  Soft Cost Checklist


Exhibit D  Allowances


Exhibit E  Additional Provisions


Exhibit F  Clarifications and Qualifications


Exhibit G  Schedule


Exhibit H  Notice to Proceed


Exhibit I  Insurance Requirements


Exhibit J  Warranty Letter


Exhibit K  Lien Waivers


Exhibit L  Standard Rate Schedule



Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction


EXHIBIT "A"
ENUMERATION OF CONTRACT DOCUMENTS




The Contract Documents defined in Article 1 consist of all of the documents
listed below, including the General Conditions of the Contract, AIA 201 and the
Agreement Between Owner and Contractor for construction of Tollgate Casino and
Hotel, Phase I, dated March 18, 2005.


Sheet Number
Title
Date
     
A0.1
Cover Sheet
03/17/05
A0.2
Sheet Index/Abbreviations
03/17/05
A0.3
Code Sheet
03/17/05
A1.1
Architectural Site Plan
03/17/05
     
Civil
   
C1.0
Cover Sheet
03/15/05
C1.1
Horizontal Control Plan
03/15/05
C2.1
Grading & Erosion Control Plan
03/15/05
C3.1
Utility Plan
03/15/05
C3.2
Storm Sewer Plan & Profile
03/15/05
C3.3
Storm Sewer Plan & Profile
03/15/05
C4.1
Details
03/15/05
C5.0
Utility Drainage & Improvements
03/15/05
C6.0
Spring Street Plan & Profile
03/15/05
     
Architectural
   
D2.0
Lower Level Demo Plan
03/15/05
D2.1
First Floor Demo Plan
03/15/05
D2.2
Second Floor Demo Plan
03/15/05
D2.2A
First & Second Floor Mezzanine Floor
   
Demo Plans
03/17/05
D3.0
Lower Level RCP Demo Plan
03/17/05
D3.1
First Floor RCP Demo Plan
03/17/05
D3.2
Second Floor RCP Demo Plan
03/17/05
D3.2A
First & Second Floor Mezzanine Floor
   
RCP Demo Plans
03/17/05
A2.0
Basement Floor Plan
03/17/05
A2.1
First Floor Plan
03/17/05

 

--------------------------------------------------------------------------------


 
A2.2
Second Floor Plan
03/17/05
A2.2A
First & Second Floor Mezzanine
   
Floor Plans
03/17/05
A2.3
Roof Plan
03/15/05
A2.4
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.5
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.6
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.7
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.8
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.9
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.10
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.11
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.12
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.13
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.14
Enlarged Hotel Unit Plans and RCP
03/17/05
A2.15
Enlarged Hotel Unit Plans and RCP
03/17/05
A3.0
Basement RCP
03/17/05
A3.1
First Floor RCP
03/17/05
A3.2
Second Floor RCP
03/17/05
A3.2A
First and Second Floor Mezzanine RCP
03/15/05
A4.1
Building Elevations
03/15/05
A4.1A
Masonry Bearing Points and Lintel
   
Locations
03/15/05
A4.2
Building Elevations
03/15/05
A4.2A
Masonry Bearing Points and Lintel
   
Locations
03/15/05
A5.1
Building Sections
03/15/05
A5.2
Building Sections
03/15/05
A5.3
Building Sections
03/15/05
A6.1
Wall Sections
03/15/05
A6.2
Wall Sections
03/15/05
A6.3
Wall Sections
03/15/05
A7.1
Wall Types and Assemblies
03/15/05
A8.1
Door Schedules
03/15/05
A8.2
Door Hardware
03/15/05
A10.1
Room Finish Schedule
03/15/05
     
Structural
   
S1.1
General Notes
03/15/05
S1.2
Inspection Schedules and Abbreviations
03/15/05
S1.3
Steel Connection Schedules
03/15/05
S1.4
Schedules
03/15/05
S1.5
Masonry Opening Reinforcing
03/15/05
S2.1
Foundation/Basement Plan
03/15/05
S2.2
First Floor Framing Plan
03/15/05
S2.3
Second Floor Framing Plan
03/15/05

 

--------------------------------------------------------------------------------


S2.4
Roof Framing Plan
03/15/05
S2.5
Bridge Floor and Roof Framing Plans
   
and Details
03/15/05
S3.1
Foundation Details
03/15/05
S3.2
Foundation Details
03/15/05
S4.1
Floor Framing Sections
03/15/05
S4.2
Floor Framing Sections
03/15/05
S4.3
Floor Framing Sections
03/15/05
S5.1
Roof Framing Sections
03/15/05
S5.2
Roof Framing Sections
03/15/05
     
Mechanical
   
M0.0
HVAC Legend and Drawing List
03/15/05
M1.0
Lower Level HVAC Demolition Plan
03/15/05
M1.1
First Floor HVAC Demolition Plan
03/15/05
M1.2
Second Floor HVAC Demolition Plan
03/15/05
M1.2A
Mezzanine HVAC Demolition Plan
03/15/05
M1.3
Roof HVAC Demolition Plan
03/15/05
M2.0
Lower Level HVAC Plan
03/15/05
M2.1
First Floor HVAC Plan
03/15/05
M2.2
Second Floor HVAC Plan
03/15/05
M2.2A
Mezzanine HVAC Plans
03/15/05
M2.3
Roof HVAC Plan
03/15/05
M5.0
HVAC Equipment Schedules
03/15/05
M5.1
HVAC Equipment Schedules
03/15/05
     
Plumbing
   
P0.0
Plumbing Legend & Drawing List
03/15/05
P1.0
Lower Level Plumbing Demolition Plan
03/15/05
P1.1
First Floor Plumbing Demolition Plan
03/15/05
P1.2
Second Floor Plumbing Demolition Plan
03/15/05
P1.2A
Mezzanine Plumbing Demolition Plans
03/15/05
P2.0
Lower Level Plumbing Plan
03/15/05
P2.1
First Floor Plumbing Plan
03/15/05
P2.2
Second Floor Plumbing Plan
03/15/05
P2.2A
Mezzanine Plumbing Plans
03/15/05
P2.3
Roof Plumbing Plan
03/15/05
P3.0
Enlarged Plumbing Plans
03/15/05
P5.0
Plumbing Schedules
03/15/05
     
Electrical
   
E1.0
Lower Level Power Plan
03/15/05
E1.1
Lower Level Lighting Plan
03/15/05
E1.2
Foundation Plan
03/15/05
E1.3
Lower Level Enlarged Power Plan
03/15/05
E2.0
First Level Power Plan
03/15/05

 

--------------------------------------------------------------------------------


E2.1
First Level Lighting Plan
03/15/05
E2.2
First Level Enlarged Power Plan
03/15/05
E3.0
Second Level Power Plan
03/15/05
E3.1
Second Level Lighting Plan
03/15/05
E3.2
Second Mezzanine Level Electrical Plans
03/15/05
E4.0
Electrical One-Line Diagram
03/15/05
E4.1
Panel Schedules Tollgate
03/15/05
E4.2
Panel Schedules Golden Rose
03/15/05



 
The Contract Documents shall have priority in the following order with priority
within the Plans determined by scale (larger scale details shall have precedence
over smaller scale drawings or details)


Owner/Contractor Agreement
 
Exhibit B
Additional Provisions
Exhibit F
Clarifications and Qualifications
Exhibit D
List of Allowance Items
Exhibit C
Soft Cost Checklist
Exhibit B
Schedule of Values
All other Exhibits
 




Owner ________


Contractor _________




--------------------------------------------------------------------------------






                                                           
 
Sprung Contruction                                       EXHIBIT "C"            
                                 SOFT COST CHECKLIST                          
OWNER / CONTRACTOR / ARCHITECT
     
SOFT COST RESPONSIBILITY CHECKLIST
     
DATE: March 15, 2005
   
PROJECT: Tollgate Casino and Hotel
 
LOCATION: Central City, Colorado
       
OWNER: CC Tollgate, LLC
       
ARCHITECT:
Ivins Design Group
                   
#
OWNER
SCI
ARCHITECT
DESCRIPTION
               
DEVELOPMENT & FINANCE
 
1
X
   
DEVELOPMENT CONSULTANT FEES
 
2
X
   
SURVEYING FOR PROJECT DESIGN
 
3
X
   
TOPOGRAPHICAL MAPPING
 
4
X
   
SURVEYING FOR PROJECT PLAT
 
5
X
   
ENVIRONMENTAL PHASE I REPORT FEES
 
6
X
   
ENVIRONMENTAL PHASE II REPORT FEES
 
7
X
   
RECORDING FEES
 
8
X
   
CONDOMINIUM MAP
 
9
X
   
SOILS INVESTIGATION
 
10
X
   
ELECTRICAL UTILITIES - PRIMARY
 
11
X
   
ELECTRICAL METERS - By Utility Company
 
12
X
   
NATURAL GAS MAIN TO METERS
 
13
X
   
NATURAL GAS METERS - By Utility Company
 
14
X
   
TELEPHONE UTILITIES - PRIMARY BACKBONE
 
15
X
   
CABLE TV - PRIMARY BACKBONE
 
16
X
   
WATER TAP FEES
 
17
X
   
WATER TAP INSPECTION FEES
 
18
X
   
SEWER TAP FEES
 
19
X
   
SEWER TAP INSPECTION FEES
 
20
X
   
SEWER STANDBY FEES
 
21
X
   
OPEN SPACE FEES
 
22
X
   
LAND DEDICATION FEE
 
23
X
   
SUBDIVISION APPROVAL FEE
 
24
X
   
PUD APPROVAL FEE
 
25
X
   
SITE PLAN APPROVAL FEE
 
26
X
   
PASS THROUGH ACCOUNT
 
27
X
   
IMPACT FEES
 

 

--------------------------------------------------------------------------------


28
X
   
LANDSCAPE BOND
 
29
X
   
ADVERTISING
 
30
X
   
MARKET STUDY
 
31
X
   
MARKETING LABOR
 
32
X
   
MARKETING BROCHURES
 
33
X
   
MARKETING PHOTOGRAPHY
 
34
X
   
LEGAL FEES
 
35
X
   
CPA FEES
 
36
X
   
APPRAISAL FEES
 
37
X
   
REAL ESTATE TAXES
 
38
X
   
BOND FEES (FINANCING BONDS)
 
39
X
   
CONSTRUCTION LOAN COMMITMENT FEE
 
40
X
   
CONSTRUCTION LOAN INTEREST
 
41
X
   
LETTER OF CREDIT COMMITMENT FEE
 
42
X
   
PERMANENT COMMITMENT FEE
 
43
X
   
MORTGAGE BROKER FEE
 
44
X
   
TITLE INSURANCE/CLOSING COSTS
 
45
X
   
MODEL
 
46
X
   
HOMEOWNERS ASSOCIATION START UP
 
47
X
   
PRE-SALES / BROKER FEES
 
48
X
   
ASBESTOS STUDY
 
49
X
   
ASBESTOS REMOVAL
               
DESIGN
       
1
X
   
ARCHITECTURAL DESIGN FEES
 
2
X
   
ARCHITECTURAL CONTRACT ADMINISTRATION (C.A.)
 
3
   
X
E & O INSURANCE
 
4
X
   
CIVIL ENGINEER DESIGN FEES
 
5
X
   
CIVIL ENGINEER C.A.
 
6
   
X
STRUCTURAL ENGINEER DESIGN FEES
 
7
   
X
STRUCTURAL ENGINEER C. A.
 
8
   
X
MECHANICAL ENGINEER DESIGN FEES
 
9
   
X
MECHANICAL ENGINEER C. A.
 
10
   
X
ELECTRICAL ENGINEER DESIGN FEES
 
11
   
X
ELECTRICAL ENGINEER C. A.
 
12
x
 
 
TRAFFIC ENGINEERING FEES
 
13
   
X
SPECIFICATION WRITER FEES
 
14
x
 
 
LANDSCAPING DESIGN FEES
 
15
x
   
CONSTRUCTION DOCUMENTS PLAN AND SPEC PRINTING FEES
 
16
x
 
 
COMPREHENSIVE SIGN PLAN DESIGN
 
17
x
 
 
GREEN DESIGN CONSULTANT FEES
   
PERMITS
       
1
 
X
 
BUILDING PERMIT - GENERAL CONTRACTOR
 
2
 
X
 
BUILDING DEPT. PLAN CHECK FEES
 
3
 
X
 
GRADING/EXCAV PERMIT
 
4
 
X
 
FOUNDATION PERMIT
 
5
X
   
FIRE DEPT. PLAN CHECK FEES
 
6
X
   
FIRE DEPARTMENT PERMIT
 

 

--------------------------------------------------------------------------------


7
NA
   
MECHANICAL PERMIT
 
8
NA
   
ELECTRICAL PERMIT
 
9
NA
   
FIRE SPRINK PERMIT
 
10
X
   
WASTEWATER PERMIT
 
11
X
   
SEPTIC SYSTEM PERMIT
 
12
X
 
 
STREET / WALK OCCUPANCY PERMIT
 
13
X
   
STORMWATER MANAGEMENT PLAN
 
14
X
   
CONSTRUCTION STORMWATER DISCHARGE PERMIT
 
15
X
   
CURB CUT / STREET CUT PERMIT
 
16
X
   
CDoT PERMITS OR FEES
 
17
X
   
ARMY CORP. OF ENGINEERS 404 PERMIT FEES
 
18
X
   
404 ENVIRONMENTAL MITIGATION REQUIREMENTS
               
PRECONSTRUCTION SERVICES
                   
1
 
X
 
PRECONSTRUCTION SERVICES
 
2
X
   
PLAN PRINTING DURING PRECON
 
3
X
   
OPTIONS / UPGRADES PROGRAM
 
4
X
   
SPECIAL CONSULTANT SELECTION
 
5
X
   
SITE SELECTION RECOMMENDATIONS
 
6
X
   
REVIEW DESIGN CONCEPTS
 
7
X
   
DEVELOP BID PACKAGES/SUBCONTRACTING STRATEGY
 
8
X
   
SITE USE RECOMMENDATIONS
 
9
X
   
MATERIAL SELECTION RECOMMENDATIONS
 
10
X
   
BUILDINGS SYSTEMS RECOMMENDATONS
 
11
X
   
BUILDING EQUIPMENT RECOMMENDATIONS (MOVEABLE)
 
12
X
   
BUILDING EQUIPMENT RECOMMENDATIONS (FIXED)
 
13
X
   
CONSTRUCTION FEASIBILITY RECOMMENDATIONS
 
14
   
X
PROJECT MASTER SCHEDULING
 
15
   
X
BID PACKAGE RECOMMENDATIONS
 
16
   
X
INFORMAL AND FORMAL VALUE ENGINEERING
 
17
   
X
PRELIMINARY TOTAL COST FEASIBILITY REVIEW
 
18
X
   
TOTAL PROJECT COST BUDGET
 
19
 
X
 
CONSTRUCTION COST BUDGET
 
20
 
X
 
CONCEPTUAL ESTIMATES
 
21
X
   
PRELIMINARY COST MODEL
 
22
 
X
 
SCHEMATIC DESIGN PHASE ESTIMATES
 
23
 
X
 
DESIGN DEVELOPMENT PHASE ESTIMATES
 
24
 
X
 
BID PACKAGE/SUBCONTRACT ESTIMATES
 
25
 
X
 
CASH FLOW PROJECTIONS
 
26
X
   
PHASE FUNDING MODELING
             

 

--------------------------------------------------------------------------------



             
CONSTRUCTION CONTRACT
                   
1
 
X
 
CONSTRUCTION SURVEYING
 
2
X
   
COMPACTION TESTING
 
3
X
   
CONCRETE TESTING AND REINFORCING STEEL INSPECTION
 
4
X
   
ASPHALT TESTING
 
5
X
   
SPECIAL INSPECTIONS
 
6
 
NA
 
WATER & SEWER AS BUILTS
 
7
 
X
 
BUILDING AS BUILTS
 
8
X
   
ELECTRICAL UTILITIES - SECONDARY
 
9
X
   
TELEPHONE UTILITIES - PEDESTAL TO BUILDINGS
 
10
X
   
CABLE TV - PEDESTAL TO BUILDINGS
 
11
X
   
WATER METER(S)
 
12
X
   
INDIVIDUAL UNIT GAS, ELECTRIC & WATER METERS
 
13
X
   
LANDSCAPE MAINTENANCE AFTER OWNER ACCEPTANCE
 
14
X
   
WEATHER CONDITIONS COST
 
15
X
   
BUILDERS RISK INSURANCE
 
16
 
X
 
GENERAL LIABILITY INSURANCE
 
17
EXCL
   
PERFORMANCE/PAYMENT BOND
 
18
 
X
 
CONSTRUCTION SIGNAGE
 
19
X
   
PERMANENT SIGNAGE
**
20
     
COST CERTIFICATION-HUD PROJECTS
NA
21
     
AS-BUILT SURVEY-HUD PROJECTS
NA
22
X
   
BOUNDARY SURVEY
                           
MISC / WARRANTY
                   
1
 
X
 
1 YEAR WARRANTY PER CONTRACT
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                   

--------------------------------------------------------------------------------


 
Sprung Contruction


EXHIBIT “D”
ALLOWANCES




1.  Pre-construction services are included to a cost of $32,000


2.  A deposit for escalator/elevator to start shop drawings is included -
$46,750



Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction




EXHIBIT "E"
ADDITIONAL PROVISIONS
GENERAL CONTRACT COST PLUS A FEE WITH A GMP, A111 - 1997
 



1. Effect of Additional Provisions. These Additional Provisions control over
conflicting portions of the attached A111 (the Contract Form), the A201 General
Conditions (the General Conditions), and other Contract Documents.


2. Additional General Conditions. The General Conditions for this project shall
be AIA A201, 1997, subject
to modification as set forth herein.


3. Architect Role. INTENTIONALLY DELETED


4. Building Permit. The Owner shall secure and pay for all building permits,
land use approvals, approvals from any government agency, ALL UTILITY FEES, and
other permits and approvals necessary to perform the Work. If the Owner does not
secure such permits and approvals within the time periods required in order to
perform the work on a timely basis, the Contractor shall be entitled to an
appropriate adjustment to the Contract Sum or Contract Time.


5. Changes. Unless otherwise agreed, additive change orders shall increase the
Contract Sum by the cost of the work, including the cost of any associated
design work plus a contractor’s fee of FIVE PERCENT (5%) (or such other change
order fee as may be stated in the Contract documents) and deductive change
orders shall reduce the Contract Sum only by the cost of the work associated
with the deduction. For deductive changes, the profit, overhead or fee
associated with the subject work shall not be utilized in calculating the
reduction to the Contract Sum. The Contract Time shall be extended to reflect
the impacts of any changes. Change Orders signed by the parties shall not be
deemed to address the cumulative impacts on the Contract Sum or Contract Time of
numerous change orders, and such cumulative impacts may be the subject of
appropriate claim proceedings by Contractor. If, in connection with any change,
the parties have not agreed on the amount properly due in connection with the
change or the adjustment, if any, to the Contract Time resulting from such
change, or otherwise have not finalized a change order, the Contractor may
nonetheless submit payment requests for change order work performed and
materials delivered as part of the normal payment process, and the Owner shall
in good faith pay the undisputed portion of the change order work and materials
in accordance with the provisions hereof for progress and final payments. If
Owner requests a proposal for a change in the Work and subsequently elects not
to proceed with the change, a Change Order shall be issued to reimburse
Contractor for reasonable costs incurred for estimating services involved in the
preparation of proposed revisions to the Contract.


6 Change Directives. The Owner may utilize Construction Change Directives to
direct changes in the work without Contractor’s written agreement only to the
extent that the aggregate costs for all pending Construction Change Directive
work does not exceed $5,000. Contractor may refuse to perform any Construction
Change Directive where the anticipated costs associated with such Construction
Change Directive, together with incurred or projected costs on other
Construction Change Directives will exceed $ 5,000.00. Work initiated by
Construction Change Directive but subsequently covered by an executed Change
Order shall not be included in such computation, provided that such Change Order
is paid on a timely basis. In addition, for work performed under Change
Directive, Owner shall pay Contractor’s costs of such work plus the applicable
fee (less retainage as provided herein) as part of the regular progress payment
process pending finalization of a Change Order adjusting the Contract Sum.


7 .Miscellaneous Site/Design Issues. With respect to Contractor’s review of
contract documents, design documents, field conditions and submittals under
Article 3 of the General Conditions, Contractor shall perform only such review
as is reasonable and customary in the industry. Contractor is entitled to
perform the Work in accordance with submittals approved by the Architect.
Contractor shall not be obligated to perform any design, architectural or
engineering services unless, and only to the extent, such services are
specifically required to be performed by Contractor by Contract Documents other
than the General Conditions. Any such design, architectural or engineering
services required of Contractor shall be performed according to reasonable
standards of care applicable to such professional services. Contractor shall not
be responsible for the safety or adequacy of means, methods, techniques,
sequences and procedures for the work specified in the Contract Documents.
 
8. Time of Performance. Contractor will endeavor to substantially complete the
work as required, subject to and conditioned on the delivery of the Notice to
Proceed, final construction plans and the issuance of all required building
permits and approvals as specified. The Contract Time and Contract Sum shall be
adjusted to reflect the impacts of design and permit delays, material increases
in the general scope of the project, changes, delays attributable to the Owner,
Architect, and other factors beyond Contractor’s reasonable control. Owner
recognizes that the failure to provide final plans and all required building
permits within the time set forth above will have a significant impact on
project time and costs, in particular because of the potential for procurement
delays and winter conditions.



9.  
INTENTIONALLY DELETED



10. Insurance. To the extent Contractor provides Builder’s Risk or other
insurance applicable to the Project, the Contractor shall pay the deductible
associated with any claim. Contractor’s insurance obligations shall be as set
forth in the Insurance Requirements Exhibit, rather than those in the General
Conditions.


11. Drawings. Owner shall have the responsibility to procure timely responses
from the Architect to Contractor’s and Subcontractors’ requests for information
or clarification regarding the drawings or other aspects of the design or design
intent. Owner acknowledges that the failure to provide timely responses to such
requests may have a material impact on the progress of the Work. Contractor
shall be entitled to an appropriate adjustment in the Contract Sum or Contract
Time from any failure to provide such requested information within a time frame
consistent with the project schedule.


12. Schedule of Values. The Contract Sum is effective with respect to the total
cost of the work for the entire project. A schedule of values itemizing the
categories of work constituting the project, if not already established, shall
be developed and agreed to by the parties. The schedule of values is
informational only as a reference for billing and evaluation. However, actual
costs in a category may vary from and exceed the scheduled value for that
category, and the scheduled value for a category shall not be construed as a
limit to the costs that may be incurred in that category.




13 Contractor’s Contingency. The schedule of values and Contract Sum shall
include a contractor’s contingency which contingency is for the sole use and
benefit of the Contractor. Contractor may use the contingency for any purpose
relating to the project, including: cost overruns; delays; or; labor disputes;
material or equipment price changes; and any other cost incurred by contractor
in connection with the project Owner recognizes that the contingency reflects
the problems inherent in a project of this scale and that the Contract Sum is
based in part on the availability of this contingency. The Contractor’s
contingency is not available for use by or for the benefit of the Owner or any
other party, and shall not be used to cover: changes to the work; design
revisions or problems; delays or interference of the Owner Architect or third
parties for which Contractor is not responsible; matters related to land use
proceedings; unknown conditions; allowance adjustments; unusually severe
weather; or similar items for which Contractor is not responsible. The unused
contingency will not be part of the shared savings should the final cost be less
than the GMP.
 

--------------------------------------------------------------------------------


14. Allowances. The Contract Sum may include allowances as identified in the
Allowance Exhibit or other Contract Documents. The allowances are inserted to
reflect costs in categories that have not been determined at the present time.
Actual costs will depend on future decisions and selections, and may vary
substantially from the allowance figures. The Allowances should not be viewed as
a representation regarding what the costs will actually be. On all allowance
items, Contractor shall be entitled to his actual cost plus the Contractor’s
Fee. Where actual costs exceed the allowance, the Contract Sum shall be
increased by the added cost plus the Contractor’s Fee on those added costs;
where actual costs are less than the allowance, the Contract Sum shall be
reduced by the amount by which the actual costs are less than the allowance.


15. Labor Rates. Rates for project personnel are set forth in the Labor Rate
Exhibit L. The time actually spent by such personnel on work or tasks related to
the project shall be charged as a cost of the work at the hourly rates specified
in Exhibit L. For the referenced personnel, these rates shall be used instead of
actual costs and the other provisions of Article 7 of the Contract Form shall
not apply. The parties have agreed to use these rates in part because of the
difficulty and expense of determining actual labor costs. The labor rates cover
all wages, salaries, vacation or sick time, burden and direct or indirect
expense associated with such labor. Contractor shall be entitled to revise said
rates 12 months after the commencement date, provided that any increase is
consistent with (i) standard rates charged by Contractor, and (ii) increases in
construction labor rates in the local market generally. Notwithstanding the
provisions of Articles 7 and 8 of the Contract Form, costs of personnel at
Contractor’s principal office or other offices performing tasks specifically
related to the project shall be a recoverable project cost at the specified
rates.
 
16. Equipment Rates. Rates for equipment owned by Contractor (but not
subcontractors) are attached hereto on the Equipment Rate Exhibit L. The time
actually spent utilizing such equipment on the project shall be charged as a
cost of the work at the rates specified in the Equipment Rate Exhibit. These
rates shall be used instead of attempting to determine actual costs, and the
other provisions of Article 7 of the Contract Form shall not apply. The parties
have agreed to use these rates in part because of the difficulty and expense in
determining actual costs. The equipment rates cover the acquisition of owned
equipment, depreciation, major maintenance etc. but do not include the costs of
transportation to and from the site, fuel, minor maintenance or the cost of
associated operators. Contractor shall be entitled to revise said rates 12
months after the commencement, provided that any increase is consistent with (i)
standard rates charged by Contractor, and (ii) increases in construction
equipment rates in the local market generally.


17. Progress Payments. Progress payments shall be calculated as follows:


A. Take the value of the completed work through the date of the Application for
Payment.


B. Add the costs of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work, or if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing.
 
 
C. Add the Contractor’s Fee based on value of the completed work and stored
material and equipment.


D. Deduct retainage in the amount of 10% of cost billings related to
subcontractors


E. Deduct the aggregate of previous payment made by the Owner.
Owner shall pay the balance so computed to Contractor.
 
18. Documentation. The Application for Payment shall include information showing
the costs incurred, and a calculation showing the amount due. The Application
need not include underlying invoices or other cost documents, provided that
Owner shall have access to such documents in accordance with Article 11 of the
Contract Form. The costs and expenses associated with inspecting, auditing,
copying or otherwise reviewing Contractor’s cost data shall be a cost of the
work.



--------------------------------------------------------------------------------


19. Materials Delivered to the Site. ‘Completed Work’ for purposes of billing
shall include materials stored on site for incorporation into the work or stored
at an offsite location agreed to by Owner and Contractor.


20. Warranty.


A. For a period of one year after substantial completion, Contractor warrants
that the Work will be free from defects not inherent in the quality required or
permitted and that the Work will conform to the requirements of the Contract
Documents. Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective. The
Contractor’s warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, normal wear and tear and normal usages.


B. Where the work is comprised of separate buildings or areas that, upon
substantial completion of such building or areas, are separately used or
occupied by owner, the one- year warranty period shall run from the date of
substantial completion of such building or area.


C. Owner shall provide Contractor written notice of any warranty claims within
the one-year period, and Contractor shall have no responsibility for claims or
defects for which such notice is not provided. Upon receipt of proper notice of
claim, Contractor shall promptly repair or replace the defective work.
Contractor shall, in its reasonable discretion, determine whether to repair or
replace and the manner in which the work will be performed. Warranty work shall
be performed to reasonable industry standards. Contractor’s sole responsibility
shall be to repair or replace the defective work, and Contractor shall have no
responsibility for consequential or other damages.


D. This warranty is in lieu of any other warranties or other remedy for
defective work, express or implied and shall operate only for the benefit of the
Owner and its successors in title.


21. Default by Owner.



 
A.
Contractor shall be entitled to suspend further performance and extend the
Contract Time in the event Owner is more than ten days late on any progress
payment properly due. If the default is not cured within (15) Fifteen days of
written notice from Contractor, Contractor may terminate the Contract. Cure
shall require default interest at 14% per annum.




B.  
In the event of any default by delay, hindrance or other default by the Owner,
other than those specifically addressed in Article 14.1 of the General
Conditions, Contractor shall provide written notice specifying the default. If
the default is not cured within 15 days of the notice, the Contractor may pursue
any remedy available at law or in equity, including, if applicable, termination
for material default.



22. Retainage.



 
A
When the work is 50% complete, provided the Work is substantially in compliance
with the Contract Documents and schedule, no further retainage shall be held.



B. At Contractor’s request, and provided the work is substantially in compliance
with the Contract Documents and schedule, the Owner shall release retainage in
an amount equal to subcontractor retainage for any subcontract that has been
fully performed and accepted so that final payment can be made on said
subcontract.
 

 

--------------------------------------------------------------------------------


C. Upon substantial completion, all retention shall be forthwith paid to
Contractor, provided that Owner may withhold 150% of the estimated costs to
complete punch list or other remaining work.


23. Attorneys Fees. In the event of any dispute, the court or arbitrator(s) as
the case may be shall have authority, in the sound exercise of discretion, to
award costs and attorneys fees to the party whose position is substantially
favored.


       24.
Suspension for Convenience. Owner may not suspend the Project for convenience
pursuant to Article 14.3 of the General Conditions for a period in excess of 60
days in the aggregate.




 
25.
Claims. Contractor shall provide written notice of any claims, including claims
for adjustment to the Contract Sum or Contract Time, change orders, delays,
concealed or unknown conditions, or other claim, within a reasonable time after
the Contractor recognizes the condition giving rise to the Claim. Owner shall
respond to any claim promptly and in good faith, and shall process any
applicable change orders with due diligence. In accordance with paragraph 6,
claim amounts that are not disputed shall be processed and paid in good faith
pending overall resolution of the claim. Any obligation to continue performance
shall be subject to Contractor’s rights to terminate or suspend performance for
Owner default.




26.  
Indemnification. Indemnifications rights set forth in the Contract shall not
apply to the extent that the indemnified party caused or contributed to the
claim, loss, damage, or expense.




27.  
Tests and Inspections. Unless otherwise stated in the Contract Documents, costs
of tests, inspections and approvals shall be paid for by the Owner, except as
specified in Article 12.2.1.1 of the General Conditions.




28.  
Interest. Interest on any unpaid amounts due Contractor shall accrue at the rate
of 14% compounded annually.




29.  
Overtime/Acceleration. The Contract Sum shall be adjusted to reflect overtime or
other acceleration costs incurred by the Contractor, plus any applicable fee, in
connection with any Leave in acceleration of the Project Schedule approved by
Owner, Leave in Owners Agent. Nothing herein shall relieve the obligation of the
Contractor to utilize such forces and work such hours as are necessary to
complete the Contract Work in the Contract Time.




30.  
Arbitration. Any claim, controversy or dispute hereunder shall be subject to
binding arbitration at the election of the Contractor or Owner. Such election
shall be made by Contractor or Owner at any time prior to litigation or within
sixty days of the commencement of litigation by either party or service on the
Contractor or Owner, whichever is later. In the event of such election, the
arbitration shall be conducted before the American Arbitration Association under
the Rules applicable to Construction Claims. The arbitration may be consolidated
with other parties, claims or proceedings related to the project. If the
Contractor or Owner does not elect arbitration, the claim, controversy or
dispute shall be decided in a Court of competent jurisdiction. There shall be no
contractual conditions precedent (including mediation) or time requirements to
initiating arbitration or litigation, as the case may be.



 

--------------------------------------------------------------------------------




Sprung Contruction


EXHIBIT "F"
Clarifications and Qualifications





Includes: Phase I Furnish and Install Demolition and Building Structural items
including:


Ongoing pre-construction services to a maximum of $32,000.


Field overhead for approximately nine weeks of construction.


Layout for demolition and new foundations.


Demolition of existing building, to include shoring, demolition and lintels for
new stone openings. 


Site demolition and excavation for the new addition.


Exterior shoring of 500 sq. ft. on Lawrence St. and Pony Express.


Install caissons, footings and foundation walls for the new addition.


Install damproofing at new foundation walls.


Masonry patch back at the new openings in the existing building.


Re-frame and infill floors at the existing building.


Deposit to steel contractor to start shop drawings.


Repair elevators and move doors.


Plumbing demolition at existing building.


Install miscellaneous fire sprinkler relocations necessary to perform the
demolition in the existing building.


HVAC demolition at existing building.


Electrical demolition at existing building.


Builder’s Risk Insurance
 

--------------------------------------------------------------------------------


Coordinate with inspecting agencies.


Provide General Liability insurance, Central City Use Tax based on 4% of 40% of
the bare contract amount, permit and plan review.




Phase II: The Owner/Operator agree to incorporate the Casino amount to be
developed (based on future plans) into a change order to this contract. For
Phase I and II the Owner/Operator agree to a general contract Cost Plus a Fee
With GMP, AIA 111.




Excludes: Any work or costs associated with:


Improvements to the casino or site not outlined above.


Subsurface elements not readily observable, noted in the plans, noted in the
geo-technical report, de-watering or blasting to install the foundations or
grease trap.


Hazardous material removal or abatement.


Bond


Street closure permit, city street occupancy permit.


Tap fees or development fees.


Temporary heat, if necessary


Tie in of MEP lines to be from 5-0 outside foundation walls.


Testing fees (by Owner).


Plan reproduction (by Owner).



Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction

EXHIBIT "H"
NOTICE TO PROCEED


 






To: CC Tollgate, LLC


Re: Tollgate Casino and Hotel


Effective Date:__________________  
 


This letter constitutes your Notice to Proceed with the above project, effective
as of the date specified above. Any contractual dates or time periods tied to
the Notice to Proceed shall be based on the effective date of this Notice to
Proceed, subject to modification as set forth in the Contract Documents. In
connection with the issuance of this Notice to Proceed, the undersigned Owner
warrants and represents that all financing, permits and approvals necessary for
or applicable to all aspects of the Work have been obtained, other than those
that are the responsibility of the Contractor under the Contract Documents. The
Owner further warrants and represents that the Contractor has full and
unrestricted access to the job site for purposes of the performance of the Work.




Executed this   day of ______________________, 2005








Owner:






_______________
Richard Rabin, Member  Title





Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction

EXHIBIT "I"
Minimum Contractor Insurance Requirements






Project insurance requirements for the above project shall be as set forth
below. These requirements are in lieu of, and not in addition to any insurance
requirement stated in other contract documents.




1. Commercial General Liability     $1 Million


2. Commercial Auto Coverage  $1 Million


3. Worker’s Compensation                     Colorado Statutory


4. Additional Insureds   CC Tollgate, LLC


5. Umbrella                                                 $ 4 Million




Certificates of Insurance evidencing compliance with these requirements and
those stated in other contract documents shall be provided upon signing of
contract.



Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction

EXHIBIT "J"
WARRANTY LETTER

 

 


The undersigned in the Contractor for the project known as   , located at  
pursuant to the Agreement with (“Owner”) dated   .


For a period of one year after substantial completion, Contractor warrants that
the Work will be free from defects not inherent in the quality required or
permitted and that the Work will conform to the requirements of the Contract
Documents. Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective. The
Contractor’s warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, normal wear and tear and normal usages.


Where the Work is comprised of separate building or areas that, upon substantial
completion of such building or areas, are separately used or occupied by Owner,
the one-year warranty period shall run from the date of substantial completion
of such building or area.


Owner shall provide Contractor written notice of any warranty claims within the
one-year period, and Contractor shall have no responsibility for claims or
defects for which such notice is not provided. Upon receipt of proper notice of
claim, Contractor shall promptly repair or replace the defective work.
Contractor shall, in its reasonable discretion, determine whether to repair or
replace and the manner in which the work will be performed. Warranty work shall
be performed to reasonable industry standards. Contractor’s sole responsibility
shall be to repair or replace the defective work, and Contractor shall have no
responsibility for consequential or other damages.


This warranty is in lieu of any other warranties or other remedy for defective
work, express or implied and shall operate only for the benefit of the Owner and
its successors in title.




SPRUNG CONSTRUCTION, INC.




 
Thomas A. Sprung, President  Date



Owner ________


Contractor _________




--------------------------------------------------------------------------------



Sprung Contruction


EXHIBIT "K"
PARTIAL WAIVER AND CONDITIONAL RELEASE OF LIEN









To: CC Tollgate, LLC


Release Party: Sprung Construction, Inc.


Project Property: 102 Main St., Central City, CO
 



1.  
Subject to and conditioned upon payment to it in the amount of $____________,
the undersigned waives and releases all claims it has or may have in connection
with the above project, including mechanics lien or other lien claims against
the subject property, through _________________, not including retention.




2.  
The undersigned recites that, subject to amount for retention and pending
claims, it has paid or, upon receipt of the above payment, will forthwith pay
all laborers, employees, subcontractors, suppliers or persons performing work on
or supplying labor, materials or services under its contract with respect to the
above project/property for the specified period, and agrees to indemnify the
Owner from any cost, demand or liability related thereto.




3.  
This waiver and release operates for the benefit of the Owner and Lender on the
Project.









___   
Sprung Construction, Inc. Date













--------------------------------------------------------------------------------












Sprung Contruction

EXHIBIT "K"
FINAL WAIVER AND RELEASE OF LIEN




 


To: CC Tollgate, LLC


Release Party: Sprung Construction, Inc.


Project Property: 102 Main St., Central City, CO
 



1. 
Subject to and conditioned upon payment to it in the amount of $____________,
the undersigned waives and releases all claims it has or may have in connection
with the above project, including mechanics lien or other lien claims against
the subject property, through _________________, not including retention.




 
2.
The undersigned warrants, recites and agrees that the above payment represents
full and final payment for any work performed including labor, materials or
service of any kind or nature whatsoever, and further agrees that it has no
claims of any kind or nature whatsoever for additional compensation for work
performed. Pending claims are excepted from the scope of this release.




 
3.
The undersigned recites that, upon receipt of the above payment, will forthwith
pay all laborers, employees, subcontractors, suppliers or persons performing
work on or supplying labor, materials or services under its contract with
respect to the above project/property for the specified period, and agrees to
indemnify the Owner from any cost, demand or liability related thereto.




 
3.
This waiver and release operates for the benefit of the Owner and Lender on the
Project.









___   
Sprung Construction, Inc.  Date

Owner ________


Contractor _________












--------------------------------------------------------------------------------





Sprung Contruction
Exhibit “L”
STANDARD RATE SCHEDULE




Labor shall be calculated based upon the standard rates set forth below times
the actual hours worked and charged to the project. Should there be any
classification of labor not included below, but subsequently deemed necessary,
said classification and a rate prevailing in the area shall be added to the list
and the Owner notified in writing. Labor shall be calculated at actual cost and
will not exceed the hourly rates for any category listed below.


The following labor rates will cover all wages, salaries, vacation or sick time,
burden an direct or indirect expense associated with such labor, but not
including incentive programs which may be an additional cost of the Work..


Description      Hourly Rate
Director of Operations     $129.22
Sr. Project Manager                   $101.63
Principal                                       $100.00
Project Manager Assistant       $ 75.25
Superintendent                           $ 55.78
Carpenter Foreman                     $ 43.31
Carpenter                                     $ 38.50
Carpenter Helper                        $ 35.00
Painter                                          $ 40.25
Driver                                           $ 31.50
Labor Foreman                           $ 28.00
Laborer                                        $ 21.00
Administrative Assistant         $ 35.00


The rates are subject to a four percent (4%) increase twelve months after the
start of
construction.











--------------------------------------------------------------------------------












Equipment owned by the Contractor and used on the project shall be charged as a
cost of the Work at the rates specified below. These rates shall be used instead
of attempting to determine actual costs and other provisions of Article 7 of the
Contract Form shall not apply. The equipment rates cover the acquisition of
owned equipment, depreciation, major maintenance, etc., but do not include the
cost of transportation to and from the site, fuel, minor maintenance or the cost
associated operators. Contractor shall be entitled to revise said rates 12
months after the commencement provided that any increase is consistent with (i)
standard rates charged by Contractor, and (ii) increases in construction
equipment rates in the local market, generally.




Description                                              Monthly (unless
otherwise noted)


21 yd Dump Truck
$1,500.00
Trucks
$ 995.00
   
Radio/Cellular Phone (Superintendents)
$ 100.00 ea
Radio/Cellular Phone (Carpenter/Labor)
$ 50.00 ea
Fax/Copier
$ 500.00
Computer/Printer
$ 335.00
   
Air Compressor
$ 210.00
Cement Mixer
$ 199.00
Chipping Hammers
$ 357.00
Concrete Blankets
$ 50.00 ea
Core Drill
$ 210.00
Cutting Torches
$ 149.00
Demo Saw
$ 278.00
Generator
$ 512.00
Hammer Drills
$ 131.00
Industrial Fans
$ 100.00
Jack Hammer
$ 357.00
Laser Level
$ 394.00
Light Cart
$ 135.00
Nail Gun
$ 200.00
Paint Sprayer
$ 581.00
Power Washer
$ 638.00
Propane Heaters
$ 68.00
Sump Pump
$ 210.00
Scaffolding (baker)
$ 45.00
Scaffolding (1 tower)
$ 200.00
Scissor Lift
$ 800.00
Table Saw
$ 150.00
Tamper
$ 266.00
Temporary Heater
$ 425.00
Trash Carts
$ 150.00
Trash Chutes
$ 60.00 per week, per section
Weed Burner
$ 65.00
Welder
$ 395.00



 





--------------------------------------------------------------------------------










 
 
Document A201™-1997
 
General Conditions of the Contract for Construction


for the following PROJECT:
(Name and location or address):
Tollgate Casino and Hotel
102 Main St.
Central City, CO
 
THE OWNER:
(Name and address):
CC Tollgate, LLC
1263 A Lake Plaza Dr.
Colorado Springs, CO 80906
 
THE ARCHITECT:
 
(Name and address):
Ivins Design Group
1480 Humboldt St.
Denver, CO 80218
 
TABLE OF ARTICLES
1  GENERAL PROVISIONS
2  OWNER
3  CONTRACTOR
4  ADMINISTRATION OF THE CONTRACT
5  SUBCONTRACTORS
6  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
7  CHANGES IN THE WORK
8  TIME
9  PAYMENTS AND COMPLETION
10  PROTECTION OF PERSONS AND PROPERTY
11  INSURANCE AND BONDS
12  UNCOVERING AND CORRECTION OF WORK
13  MISCELLANEOUS PROVISIONS
14  TERMINATION OR SUSPENSION OF THE CONTRACT
 
 
ADDITIONS AND DELETIONS:
 
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
This document has been approved and endorsed by The Associated General
Contractors of America



 
AIA Document A201 ™ - 1997. Copyright © 1911, 1915, 1918, 1925, 1937 1951, 1958,
1961, 1963, 1966, 1967, 1970, 1976, 1987 and 1997 by The
American Institute of Architects. All rights reserved. WARNING: This AIA
Document Is protected by U.S. Copyright Law and International Treaties.
Unauthorized reproduction or distribution of this AIA® Document, or any portion
of It, may result In severe civil and criminal penalties, and will be
prosecuted to the maximum extent possible under the law. This document was
produced by AIA software at 07:52:10 on 04/19/2005 under OrderNo.1000139146_1
which expires on 9/29/05, and is not for resale.
 
/s/ RR
/s/ LH
/s/ TS

-1-

--------------------------------------------------------------------------------




 


 
INDEX
(Numbers and Topics in Bold are Section Headings)
 
Acceptance of Nonconforming Work
9.6.6, 9.9.3, 12.3
Acceptance of Work
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
 
Access to Work
3.16, 6.2.1, 12.1
Accident Prevention
 
4.2.3, 10
Acts and Omissions
3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 4.3.8, 4.4.1, 8.3.1,
9.5.1, 10.2.5, 13.4.2, 13.7, 14.1
Addenda
1.1.1,3.11
Additional Costs, Claims for
4.3.4,4.3.5,4.3.6, 6.1.1, 10.3
Additional Inspections and Testing
9.8.3, 12.2.1, 13.5
Additional Time, Claims for
4.3.4, 4.3.7, 8.3.2
 
ADMINISTRATION OF THE CONTRACT
3.1.3, 4, 9.4, 9.5
Advertisement or Invitation to Bid
1.1.1
Aesthetic Effect
4.2.13,4.5.1
 
Allowances
3.8
All-risk Insurance
11.4.1.1
 
Applications for Payment
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5,
9.10, 11.1.3, 14.2.4, 14.4.3
Approvals
2.4, 3.1.3, 3.5, 3.10.2, 3.12, 4.2.7, 9.3.2, 13.4.2, 13.5
 
Arbitration
4.3.3, 4.4, 4.5.1, 4.5.2, 4.6, 8.3.1, 9.7.1, 11.4.9,
11.4.10
 
Architect
4.1
Architect, Definition of
4.1.1
 
Architect, Extent of Authority
2.4, 3.12.7, 4.2, 4.3.6, 4.4, 5.2, 6.3, 7.1.2, 7.3.6, 7.4,
 
9.2, 9.3.1, 9.4, 9.5, 9.8.3, 9.10.1, 9.10.3, 12.1, 12.2.1,
13.5.1, 13.5.2, 14.2.2, 14.2.4
 
Architect, Limitations of Authority and
Responsibility
2.1.1,  3.3.3, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1,
 
4.2.2,  4.2.3, 4.2.6, 4.2.7, 4.2.10, 4.2.12, 4.2.13, 4.4,
 
5.2.1, 7.4, 9.4.2, 9.6.4, 9.6.6
 
Architect's Additional Services and Expenses 2.4, 11.4.1.1, 12.2.1, 13.5.2,
13.5.3, 14.2.4 Architect's Administration of the Contract
 
3.1.3, 4.2, 4.3.4, 4.4, 9.4, 9.5
Architect's Approvals
2.4, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Architect's Authority to Reject Work
3.5.1,4.2.6, 12.1.2, 12.2.1
 
Architect's Copyright
1.6
Architect's Decisions
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5,
 
4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4,
9.5.1,  9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Architect's Inspections
4.2.2,  4.2.9, 4.3.4, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
Architect's Instructions
3.2.3,  3.3.1, 4.2.6, 4.2.7, 4.2.8, 7.4.1, 12.1, 13.5.2
Architect's Interpretations
4.2.11, 4.2.12, 4.3.6
Architect's Project Representative
4.2.10
Architect's Relationship with Contractor
 
1.1.2,  1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1,
3.7.2,  3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2,
4.3.4,  4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12,
13.4.2, 13.5
Architect's Relationship with Subcontractors
1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.4.7
Architect's Representations
9.4.2, 9.5.1, 9.10.1
Architect's Site Visits
4.2.2, 4.2.5, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1,
13.5
Asbestos
10.3.1
Attorneys' Fees
3.18.1, 9.10.2, 10.3.3
 
Award of Separate Contracts
6.1.1, 6.1.2
 
Award of Subcontracts and Other Contracts for
Portions of the Work
5.2
 
Basic Definitions
1.1
Bidding Requirements
1.1.1, 1.1.7, 5.2.1, 11.5.1
Boiler and Machinery Insurance
11.4.2
 
Bonds, Lien
9.10.2
 
Bonds, Performance, and Payment
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Building Permit
 
3.7.1
Capitalization
 
1.3
Certificate of Substantial Completion



 




/s/ RR
/s/ LH
/s/ TS



-2-

--------------------------------------------------------------------------------






9.8.3, 9.8.4, 9.8.5 Certificates for Payment
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,
9.10.3, 13.7, 14.1.1.3, 14.2.4
Certificates of Inspection, Testing or Approval
13.5.4
 
Certificates of Insurance
9.10.2, 11.1.3
 
Change Orders
1.1.1, 2.4.1, 3.4.2, 3.8.2.3, 3.11.1, 3.12.8, 4.2.8, 4.3.4,
4.3.9, 5.2.3, 7.1, 7.2, 7.3, 8.3.1, 9.3.1.1, 9.10.3,
11.4.1.2, 11.4.4, 11.4.9, 12.1.2
Change Orders, Definition of
7.2.1
 
CHANGES IN THE WORK
3.11,4.2.8, 7, 8.3.1, 9.3.1.1, 11.4.9
Claim, Definition of
 
4.3.1
Claims and Disputes
3.2.3, 4.3, 4.4, 4.5, 4.6, 6.1.1, 6.3, 7.3.8, 9.3.3, 9.10.4,
10.3.3
 
Claims and Timely Assertion of Claims
4.6.5
Claims for Additional Cost
3.2.3, 4.3.4, 4.3.5, 4.3.6, 6.1.1, 7.3.8, 10.3.2
 
Claims for Additional Time
3.2.3, 4.3.4, 4.3.7, 6.1.1, 8.3.2, 10.3.2
 
Claims for Concealed or Unknown Conditions
4.3.4
Claims for Damages
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4
Claims Subject to Arbitration
4.4.1,4.5.1,4.6.1
Cleaning Up
3.15, 6.3
Commencement of Statutory Limitation Period
13.7
Commencement of the Work, Conditions Relating to
2.2.1, 3.2.1, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 4.3.5, 5.2.1,
5.2.3, 6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.4.1, 11.4.6,
 
11.5.1
Commencement of the Work, Definition of
8.1.2
 
Communications Facilitating Contract
Administration
3.9.1, 4.2.4
Completion, Conditions Relating to
 
1.6.1, 3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8,
9.9.1, 9.10, 12.2, 13.7, 14.1.2
 
COMPLETION, PAYMENTS AND
9
Completion, Substantial
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
9.10.4.2, 12.2, 13.7
 
Compliance with Laws
 
1.6.1, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6.4,
4.6.6, 9.6.4, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14.1.1, 14.2.1.3
 
Concealed or Unknown Conditions
4.3.4, 8.3.1, 10.3
Conditions of the Contract
1.1.1, 1.1.7, 6.1.1, 6.1.4
 
Consent, Written
1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2,
9.8.5, 9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2
 
CONSTRUCTION BY OWNER OR BY
SEPARATE CONTRACTORS
1.1.4, 6
Construction Change Directive, Definition of
 
7.3.1
 
Construction Change Directives
1.1.1, 3.12.8, 4.2.8, 4.3.9, 7.1, 7.3, 9.3.1.1
Construction Schedules, Contractor's
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
 
Contingent Assignment of Subcontracts
5.4, 14.2.2.2
 
Continuing Contract Performance
4.3.3
Contract, Definition of
1.1.2
 
CONTRACT, TERMINATION OR
SUSPENSION OF THE
5.4.1.1, 11.4.9, 14
Contract Administration
3.1.3,4, 9.4, 9.5
Contract Award and Execution, Conditions Relating
to
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.4.6, 11.5.1
 
Contract Documents, The
1.1, 1.2
Contract Documents, Copies Furnished and Use of
1.6, 2.2.5, 5.3
Contract Documents, Definition of
1.1.1
 
Contract Sum
3.8, 4.3.4, 4.3.5, 4.4.5, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2,
9.5.1.4, 9.6.7, 9.7, 10.3.2, 11.4.1, 14.2.4, 14.3.2
Contract Sum, Definition of
 
9.1
Contract Time
4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1.3, 7.3, 7.4, 8.1.1, 8.2,
8.3.1, 9.5.1, 9.7, 10.3.2, 12.1.1, 14.3.2
Contract Time, Definition of
8.1.1
 
CONTRACTOR
3
Contractor, Definition of
3.1, 6.1.2
 
Contractor's Construction Schedules
1.4.1.2, 3.10, 3.12.1, 3.12.2, 4.3.7.2, 6.1.3
Contractor's Employees



 


/s/ RR
/s/ LH
/s/ TS


 
-3-

--------------------------------------------------------------------------------






3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
11.1.1, 11.4.7, 14.1, 14.2.1.1,
Contractor's Liability Insurance
11.1
Contractor's Relationship with Separate Contractors
and Owner's Forces
3.12.5, 3.14.2, 4.2.4, 6, 11.4.7, 12.1.2, 12.2.4
Contractor's Relationship with Subcontractors
1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
 
11.4.1.2, 11.4.7, 11.4.8
Contractor's Relationship with the Architect
 
1.1.2,  1.6, 3.1.3, 3.2.1, 3.2.2, 3.2.3, 3.3.1, 3.4.2, 3.5.1,
3.7.3,  3.10, 3.11, 3.12, 3.16, 3.18, 4.1.2, 4.1.3, 4.2,
4.3.4,  4.4.1, 4.4.7, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4,
9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3, 11.4.7, 12,
13.4.2, 13.5
Contractor's Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2
 
Contractor's Responsibility for Those Performing the
Work
 
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10
Contractor's Review of Contract Documents
1.5.2, 3.2, 3.7.3
Contractor's Right to Stop the Work
9.7
Contractor's Right to Terminate the Contract
4.3.10, 14.1
Contractor's Submittals
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2, 9.3,
9.8.2, 9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3, 11.5.2
Contractor's Superintendent
3.9, 10.2.6
Contractor's Supervision and Construction
 
Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,
6.2.4, 7.1.3, 7.3.4, 7.3.6, 8.2, 10, 12, 14
 
Contractual Liability Insurance
11.1.1.8, 11.2, 11.3
Coordination and Correlation
 
1.2, 1.5.2, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1
 
Copies Furnished of Drawings and Specifications
 
1.6, 2.2.5, 3.11
Copyrights 1.6, 3.17 Correction of Work
2.3, 2.4, 3.7.4, 4.2.1, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2,
12.2, 13.7.1.3
 
Correlation and Intent of the Contract Documents
1.2
Cost, Definition of
 
7.3.6
Costs
2.4, 3.2.3, 3.7.4, 3.8.2, 3.15.2, 4.3, 5.4.2, 6.1.1, 6.2.3,
7.3.3.3, 7.3.6, 7.3.7, 7.3.8, 9.10.2, 10.3.2, 10.5, 11.3,
11.4, 12.1, 12.2.1, 12.2.4, 13.5, 14
 
Cutting and Patching
 
6.2.5, 3.14
Damage to Construction of Owner or Separate
 
Contractors
3.14.2, 6.2.4, 9.2.1.5, 10.2.1.2, 10.2.5, 10.6, 11.1,
11.4, 12.2.4
 
Damage to the Work
3.14.2, 9.9.1, 10.2.1.2, 10.2.5, 10.6, 11.4, 12.2.4
Damages, Claims for
3.2.3, 3.18, 4.3.10, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3,
11.1.1, 11.4.5, 11.4.7, 14.1.3, 14.2.4
Damages for Delay
6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
Date of Commencement of the Work, Definition of
8.1.2
Date of Substantial Completion, Definition of
 
8.1.3
Day, Definition of
8.1.4
 
Decisions of the Architect
4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.3.4, 4.4.1, 4.4.5,
4.4.6, 4.5, 6.3, 7.3.6, 7.3.8, 8.1.3, 8.3.1, 9.2, 9.4,
9.5.1, 9.8.4, 9.9.1, 13.5.2, 14.2.2, 14.2.4
Decisions to Withhold Certification
9.4.1, 9.5, 9.7, 14.1.1.3
Defective or Nonconforming Work, Acceptance,
Rejection and Correction of
 
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2,
9.9.3, 9.10.4, 12.2.1, 13.7.1.3
Defective Work, Definition of
 
3.5.1
Definitions
1.1, 2.1.1, 3.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3, 4.1.1,
 
4.3.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 7.3.6, 8.1, 9.1, 9.8.1
 
Delays and Extensions of Time
3.2.3,  4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,
7.4.1, 8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Disputes
4.1.4,  4.3, 4.4, 4.5, 4.6, 6.3, 7.3.8
Documents and Samples at the Site
3.11
Drawings, Definition of
1.1.5
Drawings and Specifications, Use and Ownership of
1.1.1,  1.3, 2.2.5, 3.11, 5.3
Effective Date of Insurance
8.2.2,  11.1.2
Emergencies
4.3.5, 10.6, 14.1.1.2
Employees, Contractor's
3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2, 10.3,
11.1.1, 11.4.7, 14.1, 14.2.1.1
Equipment, Labor, Materials and
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,
4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3,
9.10.2, 10.2.1, 10.2.4, 14.2.1.2
Execution and Progress of the Work









/s/ RR
/s/ LH
/s/ TS





-4-

--------------------------------------------------------------------------------






1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1, 3.3, 3.4, 3.5, 3.7, 3.10, 3.12, 3.14,
4.2.2, 4.2.3, 4.3.3, 6.2.2, 7.1.3, 7.3.4, 8.2, 9.5, 9.9.1, 10.2, 10.3, 12.2,
14.2, 14.3 Extensions of Time
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3, 7.4.1,
9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
 
Failure of Payment
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Faulty Work
(See Defective or Nonconforming Work)
 
Final Completion and Final Payment
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1,
11.4.5, 12.3.1, 13.7, 14.2.4, 14.4.3
Financial Arrangements, Owner's
2.2.1, 13.2.2, 14.1.1.5
 
Fire and Extended Coverage Insurance
11.4
 
GENERAL PROVISIONS
1
Governing Law
 
13.1
Guarantees (See Warranty)
Hazardous Materials
10.2.4, 10.3, 10.5
Identification of Contract Documents
1.5.1
Identification of Subcontractors and Suppliers
5.2.1
 
Indemnification
3.17, 3.18, 9.10.2, 10.3.3, 10.5, 11.4.1.2, 11.4.7
 
Information and Services Required of the Owner
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3,
11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Injury or Damage to Person or Property
4.3.8, 10.2, 10.6 Inspections
3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.2,
9.8.3, 9.9.2, 9.10.1, 12.2.1, 13.5
Instructions to Bidders
1.1.1
Instructions to the Contractor
3.2.3, 3.3.1, 3.8.1, 4.2.8, 5.2.1, 7, 12, 8.2.2, 13.5.2
Insurance
3.18.1, 6.1.1, 7.3.6, 8.2.1, 9.3.2, 9.8.4, 9.9.1, 9.10.2,
9.10.5, 11
Insurance, Boiler and Machinery
11.4.2
 
Insurance, Contractor's Liability
11.1
Insurance, Effective Date of
8.2.2, 11.1.2
 
Insurance, Loss of Use
11.4.3
 
Insurance, Owner's Liability
11.2
 
 
Insurance, Project Management Protective Liability
11.3
 
Insurance, Property
10.2.5, 11.4
Insurance, Stored Materials
9.3.2, 11.4.1.4
 
INSURANCE AND BONDS 11
 
Insurance Companies, Consent to Partial Occupancy
9.9.1, 11.4.1.5
Insurance Companies, Settlement with
11.4.10
Intent of the Contract Documents
1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
 
Interest
13.6
Interpretation
1.2.3, 1.4, 4.1.1, 4.3.1, 5.1, 6.1.2, 8.1.4
 
Interpretations, Written
4.2.11, 4.2.12, 4.3.6
Joinder and Consolidation of Claims Required
4.6.4
 
Judgment on Final Award
4.6.6
Labor and Materials, Equipment
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,
42.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3, 9.5.1.3,
9.10.2, 10.2.1, 10.2.4, 14.2.1.2
 
Labor Disputes
8.3.1
Laws and Regulations
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,
9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14
Liens
2.1.2, 4.4.8, 8.2.2, 9.3.3, 9.10 Limitation on Consolidation or Joinder 4.6.4
Limitations, Statutes of
4.6.3, 12.2.6, 13.7
Limitations of Liability
2.3, 3.2.1, 3.5.1, 3.7.3, 3.12.8, 3.12.10, 3.17, 3.18,
4.2.6, 4.2.7, 4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 9.10.4,
 
10.3.3, 10.2.5, 11.1.2, 11.2.1, 11.4.7, 12.2.5, 13.4.2
 
Limitations of Time
2.1.2, 2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2.7, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4,
8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,
13.7, 14
 
Loss of Use Insurance
11.4.3
Material Suppliers
1.6, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
 
Materials, Hazardous
10.2.4, 10.3, 10.5



/s/ RR
/s/ LH
/s/ TS




-5-

--------------------------------------------------------------------------------




 






 
Materials, Labor, Equipment and
1.1.3, 1.1.6, 1.6.1, 3.4, 3.5.1, 3.8.2, 3.8.23, 3.12, 3.13,
3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.6, 9.3.2, 9.3.3,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4, 14.2.1.2
 
Means, Methods, Techniques, Sequences and
Procedures of Construction
3.3.1, 3.12.10,4.2.2,4.2.7, 9.4.2
 
Mechanic's Lien
4.4.8
Mediation
4.4.1, 4.4.5, 4.4.6, 4.4.8, 4.5, 4.6.1, 4.6.2, 8.3.1, 10.5
Minor Changes in the Work
1.1.1, 3.12.8, 4.2.8, 4.3.6, 7.1, 7.4
 
MISCELLANEOUS PROVISIONS
13
Modifications, Definition of
1.1.1
Modifications to the Contract
1.1.1, 1.1.2, 3.7.3, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1,
9.7, 10.3.2, 11.4.1
 
Mutual Responsibility
6.2
Nonconforming Work, Acceptance of
9.6.6, 9.9.3, 12.3
Nonconforming Work, Rejection and Correction of
 
2.3, 2.4, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.8.2, 9.9.3, 9.10.4,
12.2.1, 13.7.1.3
Notice
2.2.1, 2.3, 2.4, 3.2.3, 3.3.1, 3.7.2, 3.7.4, 3.12.9, 4.3, 4.4.8, 4.6.5, 5.2.1,
8.2.2, 9.7, 9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2, 12.2.4, 13.3, 13.5.1, 13.5.2,
14.1, 14.2 Notice, Written 2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8,
4.6.5,
5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3, 11.4.6,
12.2.2, 12.2.4, 13.3, 14
Notice of Testing and Inspections
13.5.1, 13.5.2
Notice to Proceed
8.2.2
 
Notices, Permits, Fees and
2.2.2, 3.7, 3.13, 7.3.6.4, 10.2.2
Observations, Contractor's
1.5.2, 3.2, 3.7.3,4.3.4
Occupancy
2.2.2, 9.6.6, 9.8, 11.4.1.5 Orders, Written
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1
OWNER
2
Owner, Definition of
2.1
 
Owner, Information and Services Required of the
2.1.2, 2.2, 3.2.1, 3.12.4, 3.12.10, 4.2.7, 4.3.3, 6.1.3,
6.1.4, 6.2.5, 9.3.2, 9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3,
11.2, 11.4, 13.5.1, 13.5.2, 14.1.1.4, 14.1.4
Owner's Authority
 
1.6, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2, 4.1.3, 4.2.4, 4.2.9,
4.3.6, 4.4.7, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1,
9.3.2, 9.5.1, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.1, 11.4.3, 11.4.10,
12.2.2, 12.3.1, 13.2.2, 14.3, 14.4
Owner's Financial Capability
2.2.1, 13.2.2, 14.1.1.5
Owner's Liability Insurance
11.2
Owner's Loss of Use Insurance
11.4.3
Owner's Relationship with Subcontractors
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
Owner's Right to Carry Out the Work
2.4, 12.2.4, 14.2.2.2
 
Owner's Right to Clean Up
6.3
Owner's Right to Perform Construction and to
Award Separate Contracts
6.1
Owner's Right to Stop the Work
2.3
Owner's Right to Suspend the Work
14.3
Owner's Right to Terminate the Contract
14.2
 
Ownership and Use of Drawings, Specifications
and Other Instruments of Service
1.1.1, 1.6, 2.2.5, 3.2.1, 3.11.1, 3.17.1, 4.2.12, 5.3
 
Partial Occupancy or Use
9.6.6, 9.9, 11.4.1.5
Patching, Cutting and
 
3.14, 6.2.5
Patents
3.17
Payment, Applications for
4.2.5, 7.3.8, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.8.5,
9.10.1, 9.10.3, 9.10.5, 11.1.3, 14.2.4, 14.4.3
 
Payment, Certificates for
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1, 9.10.1,
9.10.3, 13.7, 14.1.1.3, 14.2.4
Payment, Failure of
4.3.6, 9.5.1.3, 9.7, 9.10.2, 14.1.1.3, 14.2.1.2, 13.6
Payment, Final
4.2.1, 4.2.9, 4.3.2, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5, 12.3.1, 13.7,
14.2.4, 14.4.3
 
Payment Bond, Performance Bond and 7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
Payments, Progress
4.3.3, 9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
PAYMENTS AND COMPLETION
9
Payments to Subcontractors
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8,
14.2.1.2
PCB
10.3.1







/s/ RR
/s/ LH
/s/ TS


 


-6-

--------------------------------------------------------------------------------






 
Performance Bond and Payment Bond
7.3.6.4, 9.6.7, 9.10.3, 11.4.9, 11.5
 
Permits, Fees and Notices
2.2.2,3.7, 3.13, 7.3.6.4, 10.2.2
 
PERSONS AND PROPERTY, PROTECTION
OF
10
 
Polychlorinated Biphenyl
10.3.1
Product Data, Definition of
3.12.2
 
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
 
Progress and Completion
4.2.2,  4.3.3, 8.2, 9.8, 9.9.1, 14.1.4
Progress Payments
4.3.2,  9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3
Project, Definition of the
1.1.4
 
Project Management Protective Liability
Insurance
11.3
Project Manual, Definition of the
1.1.7
Project Manuals
2.2.5
Project Representatives
4.2.10
 
Property Insurance
10.2.5,11.4
 
PROTECTION OF PERSONS AND PROPERTY
10
Regulations and Laws
1.6, 3.2.2, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 4.4.8, 4.6,
9.6.4, 9.9.1, 10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1,
13.5.2, 13.6, 14
Rejection of Work
 
3.5.1,4.2.6, 12.2.1
Releases and Waivers of Liens
9.10.2
 
Representations
1.5.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1,
9.8.2, 9.10.1
Representatives
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.10, 5.1.1, 5.1.2,
13.2.1
 
Resolution of Claims and Disputes
4.4, 4.5, 4.6
Responsibility for Those Performing the Work
3.3.2, 3.18, 4.2.3, 4.3.8, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1,
10
Retainage
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
 
Review of Contract Documents and Field
Conditions by Contractor
1.5.2,3.2, 3.7.3, 3.12.7, 6.1.3
 
Review of Contractor's Submittals by Owner and Architect
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
Review of Shop Drawings, Product Data and
Samples by Contractor
3.12
 
Rights and Remedies
1.1.2, 2.3, 2.4, 3.5.1, 3.15.2, 4.2.6, 4.3.4, 4.5, 4.6, 5.3,
5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3,
12.2.2, 12.2.4, 13.4, 14
Royalties, Patents and Copyrights
3.17
Rules and Notices for Arbitration
4.6.2
 
Safety of Persons and Property
10.2, 10.6
 
Safety Precautions and Programs
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.6
Samples, Definition of
3.12.3
 
Samples, Shop Drawings, Product Data and
3.11, 3.12, 4.2.7
 
Samples at the Site, Documents and
3.11
Schedule of Values
9.2, 9.3.1
Schedules,
1.4.1.2, 3.10, 3.Constructionl2.1, 3.12.2, 4.3.7.2,
 
6.1.3
Separate Contracts and Contractors
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 4.6.4, 6, 8.3.1,
 
11.4.7, 12.1.2, 12.2.5
Shop Drawings, Definition of
3.12.1
 
Shop Drawings, Product Data and Samples
3.11, 3.12, 4.2.7
 
Site, Use of
3.13, 6.1.1, 6.2.1
Site Inspections
1.2.2, 3.2.1, 3.3.3, 3.7.1, 4.2, 4.3.4, 9.4.2, 9.10.1, 13.5
Site Visits, Architect's
4.2.2, 4.2.9, 4.3.4, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Special Inspections and Testing
4.2.6, 12.2.1, 13.5
Specifications, Definition of the
1.1.6
 
Specifications, The
1.1.1, 1.1.6, 1.1.7, 1.2.2, 1.6, 3.11, 3.12.10, 3.17
Statute of Limitations
4.6.3, 12.2.6, 13.7
Stopping the Work
2.3, 4.3.6, 9.7, 10.3, 14.1
Stored Materials
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4 Subcontractor, Definition of 5.1.1
SUBCONTRACTORS







/s/ RR
/s/ LH
/s/ TS


 
-7-

--------------------------------------------------------------------------------






 
Subcontractors, Work by
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2,
9.6.7
 
Subcontractual Relations
5.3, 5.4, 9.3.1.2, 9.6, 9.10 10.2.1, 11.4.7, 11.4.8, 14.1,
14.2.1, 14.3.2
Submittals
1.6, 3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.6, 9.2,
9.3, 9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3
Subrogation, Waivers of
6.1.1, 11.4.5, 11.4.7
Substantial Completion
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
9.10.4.2, 12.2, 13.7
Substantial Completion, Definition of
 
9.8.1
Substitution of Subcontractors
5.2.3, 5.2.4
Substitution of Architect 4.1.3
Substitutions of Materials
3.4.2, 3.5.1, 7.3.7
Sub-subcontractor, Definition of
5.1.2
 
Subsurface Conditions
4.3.4
 
Successors and Assigns
13.2
 
Superintendent
3.9, 10.2.6
Supervision and Construction Procedures
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 4.3.3, 6.1.3,
6.2.4, 7.1.3, 7.3.6, 8.2, 8.3.1, 9.4.2, 10, 12, 14
Surety
4.4.7, 5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2
 
Surety, Consent of
9.10.2, 9.10.3
Surveys
2.2.3
 
Suspension by the Owner for Convenience
14.4
Suspension of the Work
5.4.2, 14.3
Suspension or Termination of the Contract
4.3.6, 5.4.1.1, 11.4.9, 14
 
Taxes
3.6, 3.8.2.1, 7.3.6.4
Termination by the Contractor
4.3.10, 14.1
Termination by the Owner for Cause
4.3.10, 5.4.1.1, 14.2
 
Termination of the Architect
4.1.3
Termination of the Contractor
14.2.2
 
TERMINATION OR SUSPENSION OF THE
CONTRACT
14
 
Tests and Inspections
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,
9.10.1, 10.3.2, 11.4.1.1, 12.2.1,13.5
TIME
 
8
Time, Delays and Extensions of
3.2.3, 4.3.1, 4.3.4, 4.3.7, 4.4.5, 5.2.3, 7.2.1, 7.3.1,
7.4.1,  8.3, 9.5.1, 9.7.1, 10.3.2, 10.6.1, 14.3.2
Time Limits
2.1.1,  2.2, 2.4, 3.2.1, 3.7.3, 3.10, 3.11, 3.12.5, 3.15.1,
4.2, 4.3, 4.4, 4.5, 4.6, 5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4,
8.2, 9.2, 9.3.1, 9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 11.1.3, 11.4.1.5, 11.4.6, 11.4.10, 12.2, 13.5,
13.7, 14
 
Time Limits on Claims
4.3.2, 4.3.4, 4.3.8, 4.4, 4.5, 4.6
Title to Work
9.3.2, 9.3.3
 
UNCOVERING AND CORRECTION OF
WORK
12
Uncovering of Work
12.1
Unforeseen Conditions
4.3.4, 8.3.1, 10.3
Unit Prices
4.3.9, 7.3.3.2
Use of Documents
1.1.1, 1.6, 2.2.5, 3.12.6, 5.3
 
Use of Site
3.13, 6.1.1, 6.2.1
Values, Schedule of
9.2, 9.3.1
Waiver of Claims by the Architect
13.4.2
Waiver of Claims by the Contractor
 
4.3.10, 9.10.5, 11.4.7, 13.4.2
Waiver of Claims by the Owner
4.3.10, 9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7,
12.2.2.1, 13.4.2, 14.2.4
 
Waiver of Consequential Damages
4.3.10, 14.2.4
Waiver of Liens
9.10.2, 9.10.4
Waivers of Subrogation
6.1.1, 11.4.5, 11.4.7
 
Warranty
3.5, 4.2.9, 4.3.5.3, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2,
13.7.1.3
Weather Delays
4.3.7.2
Work, Definition of
 
1.1.3
Written Consent







/s/ RR
/s/ LH
/s/ TS


 


-8-

--------------------------------------------------------------------------------






1.6, 3.4.2, 3.12.8, 3.14.2, 4.1.2, 4.3.4, 4.6.4, 9.3.2, 9.8.5, 9.9.1, 9.10.2,
9.10.3, 11.4.1, 13.2, 13.4.2 Written Interpretations 4.2.11, 4.2.12, 4.3.6
Written Notice
 
 
2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 4.3, 4.4.8, 4.6.5,
5.2.1, 8.2.2, 9.7, 9.10, 10.2.2, 10.3, 11.1.3, 11.4.6,
12.2.2, 12.2.4, 13.3, 14
Written Orders
 
1.1.1, 2.3, 3.9, 4.3.6, 7, 8.2.2, 11.4.9, 12.1, 12.2,
13.5.2, 14.3.1









-9-

--------------------------------------------------------------------------------




ARTICLE 1 GENERAL PROVISIONS
 
§1.1 BASIC DEFINITIONS
§ 1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents consist of the Agreement between Owner and Contractor
(hereinafter the Agreement), Conditions of the Contract (General, Supplementary
and other Conditions), Drawings, Specifications, Addenda issued prior to
execution of the Contract, other documents listed in the Agreement and
Modifications issued after execution of the Contract. A Modification is (1) a
written amendment to the Contract signed by both parties, (2) a Change Order,
(3) a Construction Change Directive or (4) a written order for a minor change in
the Work issued by the Architect. Unless specifically enumerated in the
Agreement, the Contract Documents do not include other documents such as bidding
requirements (advertisement or invitation to bid, Instructions to Bidders,
sample forms, the Contractor's bid or portions of Addenda relating to bidding
requirements).
 
§1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (1) between the Architect and Contractor, (2) between the Owner and
a Subcontractor or Sub-subcontractor, (3) between the Owner and Architect or (4)
between any persons or entities other than the Owner and Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract intended to facilitate performance of the
Architect's duties.
 
§1.1.3 THE WORK
The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.
 
§1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner or by separate contractors.
 
§1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
 
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
 
§ 1.1.7 THE PROJECT MANUAL
The Project Manual is a volume assembled for the Work which may include the
bidding requirements, sample forms, Conditions of the Contract and
Specifications.
 
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
 
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.
 
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
 
§ 1.2.3 Unless otherwise stated in the Contract Documents, words which have
well-known technical or construction industry meanings are used in the Contract
Documents in accordance with such recognized meanings.


 
/s/ RR
/s/ LH
/s/ TS



-10-

--------------------------------------------------------------------------------




§1.3 CAPITALIZATION
§ 1.3.1 Terms capitalized in these General Conditions include those which are
(1) specifically defined, (2) the titles
of numbered articles or (3) the titles of other documents published by the
American Institute of Architects.
 
§1.4 INTERPRETATION
§ 1.4.1 In the interest of brevity the Contract Documents frequently omit
modifying words such as "all" and "any" and articles such as "the" and "an," but
the fact that a modifier or an article is absent from one statement and appears
in another is not intended to affect the interpretation of either statement.
 
§ 1.5 EXECUTION OF CONTRACT DOCUMENTS
§ 1.5.1 The Contract Documents shall be signed by the Owner and Contractor. If
either the Owner or Contractor or
both do not sign all the Contract Documents, the Architect shall identify such
unsigned Documents upon request.
 
§ 1.5.2 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.
 
§ 1.6 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.6.1 The Drawings, Specifications and other documents, including those in
electronic form, prepared by the Architect and the Architect's consultants are
Instruments of Service through which the Work to be executed by the Contractor
is described. The Contractor may retain one record set. Neither the Contractor
nor any Subcontractor, Sub-subcontractor or material or equipment supplier shall
own or claim a copyright in the Drawings, Specifications and other documents
prepared by the Architect or the Architect's consultants, and unless otherwise
indicated the Architect and the Architect's consultants shall be deemed the
authors of them and will retain all common law, statutory and other reserved
rights, in addition to the copyrights. All copies of Instruments of Service,
except the Contractor's record set, shall be returned or suitably accounted for
to the Architect, on request, upon completion of the Work. The Drawings,
Specifications and other documents prepared by the Architect and the Architect's
consultants, and copies thereof furnished to the Contractor, are for use solely
with respect to this Project. They are not to be used by the Contractor or any
Subcontractor, Sub-subcontractor or material or equipment supplier on other
projects or for additions to this Project outside the scope of the Work without
the specific written consent of the Owner, Architect and the Architect's
consultants. The Contractor, Subcontractors, Sub-subcontractors and material or
equipment suppliers are authorized to use and reproduce applicable portions of
the Drawings, Specifications and other documents prepared by the Architect and
the Architect's consultants appropriate to and for use in the execution of their
Work under the Contract Documents. All copies made under this authorization
shall bear the statutory copyright notice, if any, shown on the Drawings,
Specifications and other documents prepared by the Architect and the Architect's
consultants. Submittal or distribution to meet official regulatory requirements
or for other purposes in connection with this Project is not to be construed as
publication in derogation of the Architect's or Architect's consultants'
copyrights or other reserved rights.
 
ARTICLE 2 OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner's
approval or authorization. Except as otherwise provided in Section 4.2.1, the
Architect does not have such authority. The term "Owner" means the Owner or the
Owner's authorized representative.
 
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic's lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner's interest therein.
 
§ 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 The Owner shall, at the written request of the Contractor, prior to
commencement of the Work and thereafter, furnish to the Contractor reasonable
evidence that financial arrangements have been made to fulfill the Owner's
obligations under the Contract. Furnishing of such evidence shall be a condition
precedent to commencement or
/s/ RR
/s/ LH
/s/ TS





-11-

--------------------------------------------------------------------------------




continuation of the Work. After such evidence has been furnished, the Owner
shall not materially vary such financial arrangements without prior notice to
the Contractor.
 
§ 2.2.2 Except for permits and fees, including those required under Section
3.7.1, which are the responsibility of the Contractor under the Contract
Documents, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.
 
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
 
§ 2.2.4 Information or services required of the Owner by the Contract Documents
shall be furnished by the Owner with reasonable promptness. Any other
information or services relevant to the Contractor's performance of the Work
under the Owner's control shall be furnished by the Owner after receipt from the
Contractor of a written request for such information or services.
 
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Contractor will
be furnished, free of charge, such copies of Drawings and Project Manuals as are
reasonably necessary for execution of the Work.
 
§ 2.3 OWNER'S RIGHT TO STOP THE WORK
§ 2.3.1 If the Contractor fails to correct Work which is not in accordance with
the requirements of the Contract Documents as required by Section 12.2 or
persistently fails to carry out Work in accordance with the Contract Documents,
the Owner may issue a written order to the Contractor to stop the Work, or any
portion thereof, until the cause for such order has been eliminated; however,
the right of the Owner to stop the Work shall not give rise to a duty on the
part of the Owner to exercise this right for the benefit of the Contractor or
any other person or entity, except to the extent required by Section 6.1.3.
 
§ 2.4 OWNER'S RIGHT TO CARRY OUT THE WORK
§ 2.4.1 If the Contractor defaults or neglects to carry out the Work in
accordance with the Contract Documents and fails within a seven-day period after
receipt of written notice from the Owner to commence and continue correction of
such default or neglect with diligence and promptness, the Owner may after such
seven-day period give the Contractor a second written notice to correct such
deficiencies within a three-day period. If the Contractor within such three-day
period after receipt of such second notice fails to commence and continue to
correct any deficiencies, the Owner may, without prejudice to other remedies the
Owner may have, correct such deficiencies. In such case an appropriate Change
Order shall be issued deducting from payments then or thereafter due the
Contractor the reasonable cost of correcting such deficiencies, including
Owner's expenses and compensation for the Architect's additional services made
necessary by such default, neglect or failure. Such action by the Owner and
amounts charged to the Contractor are both subject to prior approval of the
Architect. If payments then or thereafter due the Contractor are not sufficient
to cover such amounts, the Contractor shall pay the difference to the Owner.
 
ARTICLE 3 CONTRACTOR
 
§ 3.1 GENERAL
 
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term "Contractor" means the Contractor or the Contractor's
authorized representative.
 
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
 
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect's administration of the Contract, or by tests,
inspections or approvals required or performed by persons other than the
Contractor.
 
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Since the Contract Documents are complementary, before starting each
portion of the Work, the Contractor
shall carefully study and compare the various Drawings and other Contract
Documents relative to that portion of the
 
/s/ RR
/s/ LH
/s/ TS


-12-

--------------------------------------------------------------------------------




Work, as well as the information furnished by the Owner pursuant to Section
2.2.3, shall take field measurements of any existing conditions related to that
portion of the Work and shall observe any conditions at the site affecting it.
These obligations are for the purpose of facilitating construction by the
Contractor and are not for the purpose of discovering errors, omissions, or
inconsistencies in the Contract Documents; however, any errors, inconsistencies
or omissions discovered by the Contractor shall be reported promptly to the
Architect as a request for information in such form as the Architect may
require.
 
§ 3.2.2 Any design errors or omissions noted by the Contractor during this
review shall be reported promptly to the Architect, but it is recognized that
the Contractor's review is made in the Contractor's capacity as a contractor and
not as a licensed design professional unless otherwise specifically provided in
the Contract Documents. The Contractor is not required to ascertain that the
Contract Documents are in accordance with applicable laws, statutes, ordinances,
building codes, and rules and regulations, but any nonconformity discovered by
or made known to the Contractor shall be reported promptly to the Architect.
 
§ 3.2.3 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions issued by the Architect in response to
the Contractor's notices or requests for information pursuant to Sections 3.2.1
and 3.2.2, the Contractor shall make Claims as provided in Sections 4.3.6 and
4.3.7. If the Contractor fails to perform the obligations of Sections 3.2.1 and
3.2.2, the Contractor shall pay such costs and damages to the Owner as would
have been avoided if the Contractor had performed such obligations. The
Contractor shall not be liable to the Owner or Architect for damages resulting
from errors, inconsistencies or omissions in the Contract Documents or for
differences between field measurements or conditions and the Contract Documents
unless the Contractor recognized such error, inconsistency, omission or
difference and knowingly failed to report it to the Architect.
 
§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor's best skill and attention. The Contractor shall be solely
responsible for and have control over construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any resulting loss or damage.
 
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor's employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for or on behalf
of the Contractor or any of its Subcontractors.
 
§ 3.3.3 The Contractor shall be responsible for inspection of portions of Work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
 
§ 3.4 LABOR AND MATERIALS
 
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion of the
Work, whether temporary or permanent and whether or not incorporated or to be
incorporated in the Work.
 
§ 3.4.2 The Contractor may make substitutions only with the consent of the
Owner, after evaluation by the Architect and in accordance with a Change Order.
 
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor's employees and other persons carrying out the Contract. The
Contractor shall not permit employment of unfit persons or persons not skilled
in tasks assigned to them.
 
/s/ RR
/s/ LH
/s/ TS


-13-

--------------------------------------------------------------------------------




§ 3.5 WARRANTY
§ 3.5.1 The Contractor warrants to the Owner and Architect that materials and
equipment furnished under the Contract will be of good quality and new unless
otherwise required or permitted by the Contract Documents, that the Work will be
free from defects not inherent in the quality required or permitted, and that
the Work will conform to the requirements of the Contract Documents. Work not
conforming to these requirements, including substitutions not properly approved
and authorized, may be considered defective. The Contractor's warranty excludes
remedy for damage or defect caused by abuse, modifications not executed by the
Contractor, improper or insufficient maintenance, improper operation, or normal
wear and tear and normal usage. If required by the Architect, the Contractor
shall furnish satisfactory evidence as to the kind and quality of materials and
equipment.
 
§ 3.6 TAXES
§ 3.6.1 The Contractor shall pay sales, consumer, use and similar taxes for the
Work provided by the Contractor which are legally enacted when bids are received
or negotiations concluded, whether or not yet effective or merely scheduled to
go into effect.
 
§ 3.7 PERMITS, FEES AND NOTICES
 
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor
shall secure and pay for the building permit and other permits and governmental
fees, licenses and inspections necessary for proper execution and completion of
the Work which are customarily secured after execution of the Contract and which
are legally required when bids are received or negotiations concluded.
 
§ 3.7.2 The Contractor shall comply with and give notices required by laws,
ordinances, rules, regulations and lawful orders of public authorities
applicable to performance of the Work.
 
§ 3.7.3 It is not the Contractor's responsibility to ascertain that the Contract
Documents are in accordance with applicable laws, statutes, ordinances, building
codes, and rules and regulations. However, if the Contractor observes that
portions of the Contract Documents are at variance therewith, the Contractor
shall promptly notify the Architect and Owner in writing, and necessary changes
shall be accomplished by appropriate Modification.
 
§ 3.7.4 If the Contractor performs Work knowing it to be contrary to laws,
statutes, ordinances, building codes, and rules and regulations without such
notice to the Architect and Owner, the Contractor shall assume appropriate
responsibility for such Work and shall bear the costs attributable to
correction.
 
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items
covered by allowances shall be supplied for such amounts and by such persons or
entities as the Owner may direct,
but the Contractor shall not be required to employ persons or entities to whom
the Contractor has reasonable
objection.
 
§ 3.8.2 Unless otherwise provided in the Contract Documents:

 
.1
allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

 
.2
Contractor's costs for unloading and handling at the site, labor, installation
costs, overhead, profit and other expenses contemplated for stated allowance
amounts shall be included in the Contract Sum but not in the allowances;

 
.3
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances under Section
3.8.2.1 and (2) changes in Contractor's costs under Section 3.8.2.2.

 
§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner in sufficient time to avoid delay in the Work.
 
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent shall be as binding as if given to the Contractor.
Important
 
 
 
/s/ RR
/s/ LH
/s/ TS



-14-

--------------------------------------------------------------------------------




communications shall be confirmed in writing. Other communications shall be
similarly confirmed on written request in each case.
 
§ 3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner's and Architect's information a Contractor's
construction schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.
 
§ 3.10.2 The Contractor shall prepare and keep current, for the Architect's
approval, a schedule of submittals which is coordinated with the Contractor's
construction schedule and allows the Architect reasonable time to review
submittals.
 
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted to the Owner and Architect.
 
§ 3.11 DOCUMENTS AND SAMPLES AT THE SITE
§ 3.11.1 The Contractor shall maintain at the site for the Owner one record copy
of the Drawings, Specifications, Addenda, Change Orders and other Modifications,
in good order and marked currently to record field changes and selections made
during construction, and one record copy of approved Shop Drawings, Product
Data, Samples and similar required submittals. These shall be available to the
Architect and shall be delivered to the Architect for submittal to the Owner
upon completion of the Work.
 
§ 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
 
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor or a Subcontractor,
Sub-subcontractor, manufacturer, supplier or distributor to illustrate some
portion of the Work.
 
§ 3.12.2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by the
Contractor to illustrate materials or equipment for some portion of the Work.
 
§ 3.12.3 Samples are physical examples which illustrate materials, equipment or
workmanship and establish standards by which the Work will be judged.
 
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. The purpose of their submittal is to demonstrate for those
portions of the Work for which submittals are required by the Contract Documents
the way by which the Contractor proposes to conform to the information given and
the design concept expressed in the Contract Documents. Review by the Architect
is subject to the limitations of Section 4.2.7. Informational submittals upon
which the Architect is not expected to take responsive action may be so
identified in the Contract Documents. Submittals which are not required by the
Contract Documents may be returned by the Architect without action.
 
§ 3.12.5 The Contractor shall review for compliance with the Contract Documents,
approve and submit to the Architect Shop Drawings, Product Data, Samples and
similar submittals required by the Contract Documents with reasonable promptness
and in such sequence as to cause no delay in the Work or in the activities of
the Owner or of separate contractors. Submittals which are not marked as
reviewed for compliance with the Contract Documents and approved by the
Contractor may be returned by the Architect without action.
 
§ 3.12.6 By approving and submitting Shop Drawings, Product Data, Samples and
similar submittals, the Contractor represents that the Contractor has determined
and verified materials, field measurements and field construction criteria
related thereto, or will do so, and has checked and coordinated the information
contained within such submittals with the requirements of the Work and of the
Contract Documents.
 
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal has been approved
by the Architect.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-15-

--------------------------------------------------------------------------------




§ 3.12.8 The Work shall be in accordance with approved submittals except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents by the Architect's approval of Shop
Drawings, Product Data, Samples or similar submittals unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing the deviation. The Contractor shall
not be relieved of responsibility for errors or omissions in Shop Drawings,
Product Data, Samples or similar submittals by the Architect's approval thereof.
 
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted Shop Drawings, Product Data, Samples or similar submittals, to
revisions other than those requested by the Architect on previous submittals. In
the absence of such written notice the Architect's approval of a resubmission
shall not apply to such revisions.
 
§ 3.12.10 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor's responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfy. The Contractor shall cause such
services or certifications to be provided by a properly licensed design
professional, whose signature and seal shall appear on all drawings,
calculations, specifications, certifications, Shop Drawings and other submittals
prepared by such professional. Shop Drawings and other submittals related to the
Work designed or certified by such professional, if prepared by others, shall
bear such professional's written approval when submitted to the Architect. The
Owner and the Architect shall be entitled to rely upon the adequacy, accuracy
and completeness of the services, certifications or approvals performed by such
design professionals, provided the Owner and Architect have specified to the
Contractor all performance and design criteria that such services must satisfy.
Pursuant to this Section 3.12.10, the Architect will review, approve or take
other appropriate action on submittals only for the limited purpose of checking
for conformance with information given and the design concept expressed in the
Contract Documents. The Contractor shall not be responsible for the adequacy of
the performance or design criteria required by the Contract Documents.
 
§3.13 USE OF SITE
§ 3.13.1 The Contractor shall confine operations at the site to areas permitted
by law, ordinances, permits and the
Contract Documents and shall not unreasonably encumber the site with materials
or equipment.
 
§3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible for cutting, fitting or patching
required to complete the Work or to make
its parts fit together properly.
 
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably withhold from the Owner or a separate
contractor the Contractor's consent to cutting or otherwise altering the Work.
 
§3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding area free from
accumulation of waste materials or
rubbish caused by operations under the Contract. At completion of the Work, the
Contractor shall remove from and
about the Project waste materials, rubbish, the Contractor's tools, construction
equipment, machinery and surplus
materials.
 
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and the cost thereof shall be charged to the
Contractor.
 
/s/ RR
/s/ LH
/s/ TS

 


-16-

--------------------------------------------------------------------------------




§3.16 ACCESS TO WORK
§ 3.16.1 The Contractor shall provide the Owner and Architect access to the Work
in preparation and progress wherever located.
 
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
§ 3.17.1 The Contractor shall pay all royalties and license fees. The Contractor
shall defend suits or claims for infringement of copyrights and patent rights
and shall hold the Owner and Architect harmless from loss on account thereof,
but shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer or manufacturers is required by
the Contract Documents or where the copyright violations are contained in
Drawings, Specifications or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent, the Contractor
shall be responsible for such loss unless such information is promptly furnished
to the Architect.
 
§3.18 INDEMNIFICATION
 
§ 3.18.1 To the fullest extent permitted by law and to the extent claims,
damages, losses or expenses are not covered by Project Management Protective
Liability insurance purchased by the Contractor in accordance with Section 11.3,
the Contractor shall indemnify and hold harmless the Owner, Architect,
Architect's consultants, and agents and employees of any of them from and
against claims, damages, losses and expenses, including but not limited to
attorneys' fees, arising out of or resulting from performance of the Work,
provided that such claim, damage, loss or expense is attributable to bodily
injury, sickness, disease or death, or to injury to or destruction of tangible
property (other than the Work itself), but only to the extent caused by the
negligent acts or omissions of the Contractor, a Subcontractor, anyone directly
or indirectly employed by them or anyone for whose acts they may be liable,
regardless of whether or not such claim, damage, loss or expense is caused in
part by a party indemnified hereunder. Such obligation shall not be construed to
negate, abridge, or reduce other rights or obligations of indemnity which would
otherwise exist as to a party or person described in this Section 3.18.
 
§ 3.18.2 In claims against any person or entity indemnified under this Section
3.18 by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor or a Subcontractor under workers' compensation acts,
disability benefit acts or other employee benefit acts.
 
ARTICLE 4 ADMINISTRATION OF THE CONTRACT § 4.1 ARCHITECT
§ 4.1.1 The Architect is the person lawfully licensed to practice architecture
or an entity lawfully practicing architecture identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The term "Architect" means the Architect or the Architect's authorized
representative.
 
§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.
 
§ 4.1.3 If the employment of the Architect is terminated, the Owner shall employ
a new Architect against whom the Contractor has no reasonable objection and
whose status under the Contract Documents shall be that of the former Architect.
 
§ 4.2 ARCHITECT'S ADMINISTRATION OF THE CONTRACT
 
§ 4.2.1 The Architect will provide administration of the Contract as described
in the Contract Documents, and will be an Owner's representative (1) during
construction, (2) until final payment is due and (3) with the Owner's
concurrence, from time to time during the one-year period for correction of Work
described in Section 12.2. The Architect will have authority to act on behalf of
the Owner only to the extent provided in the Contract Documents, unless
otherwise modified in writing in accordance with other provisions of the
Contract.
 
§ 4.2.2 The Architect, as a representative of the Owner, will visit the site at
intervals appropriate to the stage of the Contractor's operations (1) to become
generally familiar with and to keep the Owner informed about the progress and
quality of the portion of the Work completed, (2) to endeavor to guard the Owner
against defects and
 
 
 
/s/ RR
/s/ LH
/s/ TS


-17-

--------------------------------------------------------------------------------




deficiencies in the Work, and (3) to determine in general if the Work is being
performed in a manner indicating that the Work, when fully completed, will be in
accordance with the Contract Documents. However, the Architect will not be
required to make exhaustive or continuous on-site inspections to check the
quality or quantity of the Work. The Architect will neither have control over or
charge of, nor be responsible for, the construction means, methods, techniques,
sequences or procedures, or for the safety precautions and programs in
connection with the Work, since these are solely the Contractor's rights and
responsibilities under the Contract Documents, except as provided in Section
3.3.1.
 
§ 4.2.3 The Architect will not be responsible for the Contractor's failure to
perform the Work in accordance with the requirements of the Contract Documents.
The Architect will not have control over or charge of and will not be
responsible for acts or omissions of the Contractor, Subcontractors, or their
agents or employees, or any other persons or entities performing portions of the
Work.
 
§ 4.2.4 Communications Facilitating Contract Administration. Except as otherwise
provided in the Contract Documents or when direct communications have been
specially authorized, the Owner and Contractor shall endeavor to communicate
with each other through the Architect about matters arising out of or relating
to the Contract. Communications by and with the Architect's consultants shall be
through the Architect. Communications by and with Subcontractors and material
suppliers shall be through the Contractor. Communications by and with separate
contractors shall be through the Owner.
 
§ 4.2.5 Based on the Architect's evaluations of the Contractor's Applications
for Payment, the Architect will review and certify the amounts due the
Contractor and will issue Certificates for Payment in such amounts.
 
§ 4.2.6 The Architect will have authority to reject Work that does not conform
to the Contract Documents. Whenever the Architect considers it necessary or
advisable, the Architect will have authority to require inspection or testing of
the Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work
is fabricated, installed or completed. However, neither this authority of the
Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.
 
§ 4.2.7 The Architect will review and approve or take other appropriate action
upon the Contractor's submittals such as Shop Drawings, Product Data and
Samples, but only for the limited purpose of checking for conformance with
information given and the design concept expressed in the Contract Documents.
The Architect's action will be taken with such reasonable promptness as to cause
no delay in the Work or in the activities of the Owner, Contractor or separate
contractors, while allowing sufficient time in the Architect's professional
judgment to permit adequate review. Review of such submittals is not conducted
for the purpose of determining the accuracy and completeness of other details
such as dimensions and quantities, or for substantiating instructions for
installation or performance of equipment or systems, all of which remain the
responsibility of the Contractor as required by the Contract Documents. The
Architect's review of the Contractor's submittals shall not relieve the
Contractor of the obligations under Sections 3.3, 3.5 and 3.12. The Architect's
review shall not constitute approval of safety precautions or, unless otherwise
specifically stated by the Architect, of any construction means, methods,
techniques, sequences or procedures. The Architect's approval of a specific item
shall not indicate approval of an assembly of which the item is a component.
 
§ 4.2.8 The Architect will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Section
7.4.
 
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion, will receive and
forward to the Owner, for the Owner's review and records, written warranties and
related documents required by the Contract and assembled by the Contractor, and
will issue a final Certificate for Payment upon compliance with the requirements
of the Contract Documents.
 
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect's
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
 
 
/s/ RR
/s/ LH
/s/ TS



-18-

--------------------------------------------------------------------------------




§ 4.2.11 The Architect will interpret and decide matters concerning performance
under and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Architect's response to such requests will be made
in writing within any time limits agreed upon or otherwise with reasonable
promptness. If no agreement is made concerning the time within which
interpretations required of the Architect shall be furnished in compliance with
this Section 4.2, then delay shall not be recognized on account of failure by
the Architect to furnish such interpretations until 15 days after written
request is made for them.
 
§ 4.2.12 Interpretations and decisions of the Architect will be consistent with
the intent of and reasonably inferable from the Contract Documents and will be
in writing or in the form of drawings. When making such interpretations and
initial decisions, the Architect will endeavor to secure faithful performance by
both Owner and Contractor, will not show partiality to either and will not be
liable for results of interpretations or decisions so rendered in good faith.
 
§ 4.2.13 The Architect's decisions on matters relating to aesthetic effect will
be final if consistent with the intent expressed in the Contract Documents.
 
§ 4.3 CLAIMS AND DISPUTES
 
§ 4.3.1 Definition. A Claim is a demand or assertion by one of the parties
seeking, as a matter of right, adjustment or interpretation of Contract terms,
payment of money, extension of time or other relief with respect to the terms of
the Contract. The term "Claim" also includes other disputes and matters in
question between the Owner and Contractor arising out of or relating to the
Contract. Claims must be initiated by written notice. The responsibility to
substantiate Claims shall rest with the party making the Claim.
 
§ 4.3.2 Time Limits on Claims. Claims by either party must be initiated within
21 days after occurrence of the event giving rise to such Claim or within 21
days after the claimant first recognizes the condition giving rise to the Claim,
whichever is later. Claims must be initiated by written notice to the Architect
and the other party.
 
§ 4.3.3 Continuing Contract Performance. Pending final resolution of a Claim
except as otherwise agreed in writing or as provided in Section 9.7.1 and
Article 14, the Contractor shall proceed diligently with performance of the
Contract and the Owner shall continue to make payments in accordance with the
Contract Documents.
 
§ 4.3.4 Claims for Concealed or Unknown Conditions. If conditions are
encountered at the site which are (1) subsurface or otherwise concealed physical
conditions which differ materially from those indicated in the Contract
Documents or (2) unknown physical conditions of an unusual nature, which differ
materially from those ordinarily found to exist and generally recognized as
inherent in construction activities of the character provided for in the
Contract Documents, then notice by the observing party shall be given to the
other party promptly before conditions are disturbed and in no event later than
21 days after first observance of the conditions. The Architect will promptly
investigate such conditions and, if they differ materially and cause an increase
or decrease in the Contractor's cost of, or time required for, performance of
any part of the Work, will recommend an equitable adjustment in the Contract Sum
or Contract Time, or both. If the Architect determines that the conditions at
the site are not materially different from those indicated in the Contract
Documents and that no change in the terms of the Contract is justified, the
Architect shall so notify the Owner and Contractor in writing, stating the
reasons. Claims by either party in opposition to such determination must be made
within 21 days after the Architect has given notice of the decision. If the
conditions encountered are materially different, the Contract Sum and Contract
Time shall be equitably adjusted, but if the Owner and Contractor cannot agree
on an adjustment in the Contract Sum or Contract Time, the adjustment shall be
referred to the Architect for initial determination, subject to further
proceedings pursuant to Section 4.4.
 
§ 4.3.5 Claims for Additional Cost. If the Contractor wishes to make Claim for
an increase in the Contract Sum, written notice as provided herein shall be
given before proceeding to execute the Work. Prior notice is not required for
Claims relating to an emergency endangering life or property arising under
Section 10.6.
 
§ 4.3.6 If the Contractor believes additional cost is involved for reasons
including but not limited to (1) a written interpretation from the Architect,
(2) an order by the Owner to stop the Work where the Contractor was not at
fault, (3) a written order for a minor change in the Work issued by the
Architect, (4) failure of payment by the Owner, (5) termination of the Contract
by the Owner, (6) Owner's suspension or (7) other reasonable grounds, Claim
shall be filed in accordance with this Section 4.3.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-19-

--------------------------------------------------------------------------------




§ 4.3.7 Claims for Additional Time
§ 4.3.7.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor's Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
 
§ 4.3.7.2 If adverse weather conditions are the basis for a Claim for additional
time, such Claim shall be documented by data substantiating that weather
conditions were abnormal for the period of time, could not have been reasonably
anticipated and had an adverse effect on the scheduled construction.
 
§ 4.3.8 Injury or Damage to Person or Property. If either party to the Contract
suffers injury or damage to person or property because of an act or omission of
the other party, or of others for whose acts such party is legally responsible,
written notice of such injury or damage, whether or not insured, shall be given
to the other party within a reasonable time not exceeding 21 days after
discovery. The notice shall provide sufficient detail to enable the other party
to investigate the matter.
 
§ 4.3.9 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
 
§ 4.3.10 Claims for Consequential Damages. The Contractor and Owner waive Claims
against each other for consequential damages arising out of or relating to this
Contract. This mutual waiver includes:
.1 damages incurred by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and
 
.2 damages incurred by the Contractor for principal office expenses including
the compensation of personnel stationed there, for losses of financing, business
and reputation, and for loss of profit except anticipated profit arising
directly from the Work.
 
This mutual waiver is applicable, without limitation, to all consequential
damages due to either party's termination in accordance with Article 14. Nothing
contained in this Section 4.3.10 shall be deemed to preclude an award of
liquidated direct damages, when applicable, in accordance with the requirements
of the Contract Documents.
 
§ 4.4 RESOLUTION OF CLAIMS AND DISPUTES
§ 4.4.1 Decision of Architect. Claims, including those alleging an error or
omission by the Architect but excluding those arising under Sections 10.3
through 10.5, shall be referred initially to the Architect for decision. An
initial decision by the Architect shall be required as a condition precedent to
mediation, arbitration or litigation of all Claims between the Contractor and
Owner arising prior to the date final payment is due, unless 30 days have passed
after the Claim has been referred to the Architect with no decision having been
rendered by the Architect. The Architect will not decide disputes between the
Contractor and persons or entities other than the Owner.
 
§ 4.4.2 The Architect will review Claims and within ten days of the receipt of
the Claim take one or more of the following actions: (1) request additional
supporting data from the claimant or a response with supporting data from the
other party, (2) reject the Claim in whole or in part, (3) approve the Claim,
(4) suggest a compromise, or (5) advise the parties that the Architect is unable
to resolve the Claim if the Architect lacks sufficient information to evaluate
the merits of the Claim or if the Architect concludes that, in the Architect's
sole discretion, it would be inappropriate for the Architect to resolve the
Claim.
 
§ 4.4.3 In evaluating Claims, the Architect may, but shall not be obligated to,
consult with or seek information from either party or from persons with special
knowledge or expertise who may assist the Architect in rendering a decision. The
Architect may request the Owner to authorize retention of such persons at the
Owner's expense.
 
§ 4.4.4 If the Architect requests a party to provide a response to a Claim or to
furnish additional supporting data, such party shall respond, within ten days
after receipt of such request, and shall either provide a response on the
requested supporting data, advise the Architect when the response or supporting
data will be furnished or advise the Architect that no supporting data will be
furnished. Upon receipt of the response or supporting data, if any, the
Architect will either reject or approve the Claim in whole or in part.
 
/s/ RR
/s/ LH
/s/ TS

 
 
-20-

--------------------------------------------------------------------------------




§ 4.4.5 The Architect will approve or reject Claims by written decision, which
shall state the reasons therefor and which shall notify the parties of any
change in the Contract Sum or Contract Time or both. The approval or rejection
of a Claim by the Architect shall be final and binding on the parties but
subject to mediation and arbitration.
 
§ 4.4.6 When a written decision of the Architect states that (1) the decision is
final but subject to mediation and arbitration and (2) a demand for arbitration
of a Claim covered by such decision must be made within 30 days after the date
on which the party making the demand receives the final written decision, then
failure to demand arbitration within said 30 days' period shall result in the
Architect's decision becoming final and binding upon the Owner and Contractor.
If the Architect renders a decision after arbitration proceedings have been
initiated, such decision may be entered as evidence, but shall not supersede
arbitration proceedings unless the decision is acceptable to all parties
concerned.
 
§ 4.4.7 Upon receipt of a Claim against the Contractor or at any time
thereafter, the Architect or the Owner may, but is not obligated to, notify the
surety, if any, of the nature and amount of the Claim. If the Claim relates to a
possibility of a Contractor's default, the Architect or the Owner may, but is
not obligated to, notify the surety and request the surety's assistance in
resolving the controversy.
 
§ 4.4.8 If a Claim relates to or is the subject of a mechanic's lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim by the
Architect, by mediation or by arbitration.
 
§ 4.5 MEDIATION
§ 4.5.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in Sections
4.3.10, 9.10.4 and 9.10.5 shall, after initial decision by the Architect or 30
days after submission of the Claim to the Architect, be subject to mediation as
a condition precedent to arbitration or the institution of legal or equitable
proceedings by either party.
 
§ 4.5.2 The parties shall endeavor to resolve their Claims by mediation which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Mediation Rules of the American Arbitration Association
currently in effect. Request for mediation shall be filed in writing with the
other party to the Contract and with the American Arbitration Association. The
request may be made concurrently with the filing of a demand for arbitration
but, in such event, mediation shall proceed in advance of arbitration or legal
or equitable proceedings, which shall be stayed pending mediation for a period
of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order.
 
§ 4.5.3 The parties shall share the mediator's fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction
thereof.
 
§ 4.6 ARBITRATION
 
§ 4.6.1 Any Claim arising out of or related to the Contract, except Claims
relating to aesthetic effect and except those waived as provided for in Sections
4.3.10, 9.10.4 and 9.10.5, shall, after decision by the Architect or 30 days
after submission of the Claim to the Architect, be subject to arbitration. Prior
to arbitration, the parties shall endeavor to resolve disputes by mediation in
accordance with the provisions of Section 4.5.
 
§ 4.6.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the American Arbitration Association,
and a copy shall be filed with the Architect.
 
§ 4.6.3 A demand for arbitration shall be made within the time limits specified
in Sections 4.4.6 and 4.6.1 as applicable, and in other cases within a
reasonable time after the Claim has arisen, and in no event shall it be made
after the date when institution of legal or equitable proceedings based on such
Claim would be barred by the applicable statute of limitations as determined
pursuant to Section 13.7.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-21-

--------------------------------------------------------------------------------




§ 4.6.4 Limitation on Consolidation or Joinder. No arbitration arising out of or
relating to the Contract shall include, by consolidation or joinder or in any
other manner, the Architect, the Architect's employees or consultants, except by
written consent containing specific reference to the Agreement and signed by the
Architect, Owner, Contractor and any other person or entity sought to be joined.
No arbitration shall include, by consolidation or joinder or in any other
manner, parties other than the Owner, Contractor, a separate contractor as
described in Article 6 and other persons substantially involved in a common
question of fact or law whose presence is required if complete relief is to be
accorded in arbitration. No person or entity other than the Owner, Contractor or
a separate contractor as described in Article 6 shall be included as an original
third party or additional third party to an arbitration whose interest or
responsibility is insubstantial. Consent to arbitration involving an additional
person or entity shall not constitute consent to arbitration of a Claim not
described therein or with a person or entity not named or described therein. The
foregoing agreement to arbitrate and other agreements to arbitrate with an
additional person or entity duly consented to by parties to the Agreement shall
be specifically enforceable under applicable law in any court having
jurisdiction thereof.
 
§ 4.6.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
 
§ 4.6.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
 
ARTICLE 5 SUBCONTRACTORS § 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor is a person or entity who has a direct contract with the
Contractor to perform a portion of the Work at the site. The term
"Subcontractor" is referred to throughout the Contract Documents as if singular
in number and means a Subcontractor or an authorized representative of the
Subcontractor. The term "Subcontractor" does not include a separate contractor
or subcontractors of a separate contractor.
 
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform a portion of the Work at the site. The
term "Sub-subcontractor" is referred to throughout the Contract Documents as if
singular in number and means a Sub-subcontractor or an authorized representative
of the Sub-subcontractor.
 
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK § 5.2.1
Unless otherwise stated in the Contract Documents or the bidding requirements,
the Contractor, as soon as practicable after award of the Contract, shall
furnish in writing to the Owner through the Architect the names of persons or
entities (including those who are to furnish materials or equipment fabricated
to a special design) proposed for each principal portion of the Work. The
Architect will promptly reply to the Contractor in writing stating whether or
not the Owner or the Architect, after due investigation, has reasonable
objection to any such proposed person or entity. Failure of the Owner or
Architect to reply promptly shall constitute notice of no reasonable objection.
 
§ 5.2.2 The Contractor shall not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
 
§ 5.2.3 If the Owner or Architect has reasonable objection to a person or entity
proposed by the Contractor, the Contractor shall propose another to whom the
Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor was reasonably capable of performing the Work, the Contract Sum
and Contract Time shall be increased or decreased by the difference, if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor's Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
 
§ 5.2.4 The Contractor shall not change a Subcontractor, person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitute.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-22-

--------------------------------------------------------------------------------




§ 5.3 SUBCONTRACTUAL RELATIONS
 
§ 5.3.1 By appropriate agreement, written where legally required for validity,
the Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the Contractor by terms of the
Contract Documents, and to assume toward the Contractor all the obligations and
responsibilities, including the responsibility for safety of the Subcontractor's
Work, which the Contractor, by these Documents, assumes toward the Owner and
Architect. Each subcontract agreement shall preserve and protect the rights of
the Owner and Architect under the Contract Documents with respect to the Work to
be performed by the Subcontractor so that subcontracting thereof will not
prejudice such rights, and shall allow to the Subcontractor, unless specifically
provided otherwise in the subcontract agreement, the benefit of all rights,
remedies and redress against the Contractor that the Contractor, by the Contract
Documents, has against the Owner. Where appropriate, the Contractor shall
require each Subcontractor to enter into similar agreements with
Sub-subcontractors. The Contractor shall make available to each proposed
Subcontractor, prior to the execution of the subcontract agreement, copies of
the Contract Documents to which the Subcontractor will be bound, and, upon
written request of the Subcontractor, identify to the Subcontractor terms and
conditions of the proposed subcontract agreement which may be at variance with
the Contract Documents. Subcontractors will similarly make copies of applicable
portions of such documents available to their respective proposed
Sub-subcontractors.
 
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner provided
that:
.1 assignment is effective only after termination of the Contract by the Owner
for cause pursuant to Section 14.2 and only for those subcontract agreements
which the Owner accepts by notifying the Subcontractor and Contractor in
writing; and
.2 assignment is subject to the prior rights of the surety, if any, obligated
under bond relating to the Contract.
 
§ 5.4.2 Upon such assignment, if the Work has been suspended for more than 30
days, the Subcontractor's compensation shall be equitably adjusted for increases
in cost resulting from the suspension.
 
ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner's
own forces, and to award separate contracts in connection with other portions of
the Project or other construction or
operations on the site under Conditions of the Contract identical or
substantially similar to these including those
portions related to insurance and waiver of subrogation. If the Contractor
claims that delay or additional cost is
involved because of such action by the Owner, the Contractor shall make such
Claim as provided in Section 4.3.
 
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction or operations on the site, the term "Contractor"
in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor Agreement.
 
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner's own forces and of each separate contractor with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors and the Owner in reviewing their construction
schedules when directed to do so. The Contractor shall make any revisions to the
construction schedule deemed necessary after a joint review and mutual
agreement. The construction schedules shall then constitute the schedules to be
used by the Contractor, separate contractors and the Owner until subsequently
revised.
 
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner's own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights which apply to the Contractor under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles 10, 11 and 12.
 
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the Contractor's construction and operations with theirs as required by the
Contract Documents.
 
 
/s/ RR
/s/ LH
/s/ TS



-23-

--------------------------------------------------------------------------------




§ 6.2.2 If part of the Contractor's Work depends for proper execution or results
upon construction or operations by the Owner or a separate contractor, the
Contractor shall, prior to proceeding with that portion of the Work, promptly
report to the Architect apparent discrepancies or defects in such other
construction that would render it unsuitable for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner's or separate contractor's completed or partially
completed construction is fit and proper to receive the Contractor's Work,
except as to defects not then reasonably discoverable.
 
§ 6.2.3 The Owner shall be reimbursed by the Contractor for costs incurred by
the Owner which are payable to a separate contractor because of delays,
improperly timed activities or defective construction of the Contractor. The
Owner shall be responsible to the Contractor for costs incurred by the
Contractor because of delays, improperly timed activities, damage to the Work or
defective construction of a separate contractor.
 
§ 6.2.4 The Contractor shall promptly remedy damage wrongfully caused by the
Contractor to completed or partially completed construction or to property of
the Owner or separate contractors as provided in Section 10.2.5.
 
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
 
§ 6.3 OWNER'S RIGHT TO CLEAN UP
 
§ 6.3.1 If a dispute arises among the Contractor, separate contractors and the
Owner as to the responsibility under their respective contracts for maintaining
the premises and surrounding area free from waste materials and rubbish, the
Owner may clean up and the Architect will allocate the cost among those
responsible.
 
ARTICLE 7 CHANGES IN THE WORK § 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
 
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
 
§ 7.1.3 Changes in the Work shall be performed under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
 
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Architect and
signed by the Owner, Contractor and
Architect, stating their agreement upon all of the following:
.1 change in the Work;
.2 the amount of the adjustment, if any, in the Contract Sum; and
.3 the extent of the adjustment, if any, in the Contract Time.
 
§ 7.2.2 Methods used in determining adjustments to the Contract Sum may include
those listed in Section 7.3.3.
 
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
 
§ 7.3.1 A Construction Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions, the Contract Sum and
Contract Time being adjusted accordingly.
 
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-24-

--------------------------------------------------------------------------------




§ 7.3.3 If the Construction Change Directive provides for an adjustment to the
Contract Sum, the adjustment shall be based on one of the following methods:

 
.1
mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

 
.2
unit prices stated in the Contract Documents or subsequently agreed upon;

 
.3
cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 
 .4
as provided in Section 7.3.6.

 
§ 7.3.4 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in the Work involved and advise the Architect
of the Contractor's agreement or disagreement with the method, if any, provided
in the Construction Change Directive for determining the proposed adjustment in
the Contract Sum or Contract Time.
 
§ 7.3.5 A Construction Change Directive signed by the Contractor indicates the
agreement of the Contractor therewith, including adjustment in Contract Sum and
Contract Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
 
§ 7.3.6 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the method and the adjustment shall be
determined by the Architect on the basis of reasonable expenditures and savings
of those performing the Work attributable to the change, including, in case of
an increase in the Contract Sum, a reasonable allowance for overhead and profit.
In such case, and also under Section 7.3.3.3, the Contractor shall keep and
present, in such form as the Architect may prescribe, an itemized accounting
together with appropriate supporting data. Unless otherwise provided in the
Contract Documents, costs for the purposes of this Section 7.3.6 shall be
limited to the following:

 
.1
costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers' compensation
insurance;

 
.2
costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

 
 .3
rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

 
.4
costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

 
.5
additional costs of supervision and field office personnel directly attributable
to the change.

 
§ 7.3.7 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change which results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.
 
§ 7.3.8 Pending final determination of the total cost of a Construction Change
Directive to the Owner, amounts not in dispute for such changes in the Work
shall be included in Applications for Payment accompanied by a Change Order
indicating the parties' agreement with part or all of such costs. For any
portion of such cost that remains in dispute, the Architect will make an interim
determination for purposes of monthly certification for payment for those costs.
That determination of cost shall adjust the Contract Sum on the same basis as a
Change Order, subject to the right of either party to disagree and assert a
claim in accordance with Article 4.
 
§ 7.3.9 When the Owner and Contractor agree with the determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and shall be recorded by preparation and execution of an
appropriate Change Order.
 
§ 7.4 MINOR CHANGES IN THE WORK
§ 7.4.1 The Architect will have authority to order minor changes in the Work not
involving adjustment in the Contract Sum or extension of the Contract Time and
not inconsistent with the intent of the Contract Documents. Such changes shall
be effected by written order and shall be binding on the Owner and Contractor.
The Contractor shall carry out such written orders promptly.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-25-

--------------------------------------------------------------------------------




ARTICLES TIME § 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
 
§ 8.1.2 The date of commencement of the Work is the date established in the
Agreement.
 
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
 
§ 8.1.4 The term "day" as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
 
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement
the Contractor confirms that the Contract Time is a reasonable period for
performing the Work.
 
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance. Unless the date of
commencement is established by the Contract Documents or a notice to proceed
given by the Owner, the Contractor shall notify the Owner in writing not less
than five days or other agreed period before commencing the Work to permit the
timely filing of mortgages, mechanic's liens and other security interests.
 
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
 
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner, or by changes ordered
in the Work, or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor's control, or by
delay authorized by the Owner pending mediation and arbitration, or by other
causes which the Architect determines may justify delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.
 
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Section 4.3.
 
§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.
 
ARTICLE 9 PAYMENTS AND COMPLETION §9.1 CONTRACT SUM
§ 9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
 
§ 9.2 SCHEDULE OF VALUES
§ 9.2.1 Before the first Application for Payment, the Contractor shall submit to
the Architect a schedule of values allocated to various portions of the Work,
prepared in such form and supported by such data to substantiate its accuracy as
the Architect may require. This schedule, unless objected to by the Architect,
shall be used as a basis for reviewing the Contractor's Applications for
Payment.
 
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
for operations completed in accordance with the schedule of values. Such
application shall be notarized, if required, and supported by such data
substantiating the Contractor's right to
 
 
 
/s/ RR
/s/ LH
/s/ TS


-26-

--------------------------------------------------------------------------------




payment as the Owner or Architect may require, such as copies of requisitions
from Subcontractors and material suppliers, and reflecting retainage if provided
for in the Contract Documents.
 
§ 9.3.1.1 As provided in Section 7.3.8, such applications may include requests
for payment on account of changes in the Work which have been properly
authorized by Construction Change Directives, or by interim determinations of
the Architect, but not yet included in Change Orders.
 
§ 9.3.1.2 Such applications may not include requests for payment for portions of
the Work for which the Contractor does not intend to pay to a Subcontractor or
material supplier, unless such Work has been performed by others whom the
Contractor intends to pay.
 
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner's
title to such materials and equipment or otherwise protect the Owner's interest,
and shall include the costs of applicable insurance, storage and transportation
to the site for such materials and equipment stored off the site.
 
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment. The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor's
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.
 
§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor's
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notify the Contractor and Owner in writing of the Architect's
reasons for withholding certification in whole or in part as provided in Section
9.5.1.
 
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation by the Architect to the Owner, based on the Architect's
evaluation of the Work and the data comprising the Application for Payment, that
the Work has progressed to the point indicated and that, to the best of the
Architect's knowledge, information and belief, the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents prior to completion
and to specific qualifications expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation that the Architect has
(1) made exhaustive or continuous on-site inspections to check the quality or
quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
 
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect's opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Architect is unable to certify payment in the amount of
the Application, the Architect will notify the Contractor and Owner as provided
in Section 9.4.1. If the Contractor and Architect cannot agree on a revised
amount, the Architect will promptly issue a Certificate for Payment for the
amount for which the Architect is able to make such representations to the
Owner. The Architect may also withhold a Certificate for Payment or, because of
subsequently discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Architect's opinion to protect the Owner from loss for which the Contractor
is responsible, including loss resulting from acts and omissions described in
Section 3.3.2, because of:

 
.1
defective Work not remedied;

 
 
 
/s/ RR
/s/ LH
/s/ TS


-27-

--------------------------------------------------------------------------------







 
.2
third party claims filed or reasonable evidence indicating probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

 
.3
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

 
.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract Sum;

 
.5
damage to the Owner or another contractor;

 
.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated delay; or

 
.7
persistent failure to carry out the Work in accordance with the Contract
Documents.

 
§ 9.5.2 When the above reasons for withholding certification are removed,
certification will be made for amounts previously withheld.
 
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and
within the time provided in the Contract Documents, and shall so notify the
Architect.
 
§ 9.6.2 The Contractor shall promptly pay each Subcontractor, upon receipt of
payment from the Owner, out of the amount paid to the Contractor on account of
such Subcontractor's portion of the Work, the amount to which said Subcontractor
is entitled, reflecting percentages actually retained from payments to the
Contractor on account of such Subcontractor's portion of the Work. The
Contractor shall, by appropriate agreement with each Subcontractor, require each
Subcontractor to make payments to Sub-subcontractors in a similar manner.
 
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor, if
practicable, information regarding percentages of completion or amounts applied
for by the Contractor and action taken thereon by the Architect and Owner on
account of portions of the Work done by such Subcontractor.
 
§ 9.6.4 Neither the Owner nor Architect shall have an obligation to pay or to
see to the payment of money to a Subcontractor except as may otherwise be
required by law.
 
§ 9.6.5 Payment to material suppliers shall be treated in a manner similar to
that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
 
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy of the Project by the Owner shall not constitute acceptance of Work
not in accordance with the Contract Documents.
 
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers who performed Work or furnished
materials, or both, under contract with the Contractor for which payment was
made by the Owner. Nothing contained herein shall require money to be placed in
a separate account and not commingled with money of the Contractor, shall create
any fiduciary liability or tort liability on the part of the Contractor for
breach of trust or shall entitle any person or entity to an award of punitive
damages against the Contractor for breach of the requirements of this provision.
 
§ 9.7 FAILURE OF PAYMENT
§ 9.7.1 If the Architect does not issue a Certificate for Payment, through no
fault of the Contractor, within seven days after receipt of the Contractor's
Application for Payment, or if the Owner does not pay the Contractor within
seven days after the date established in the Contract Documents the amount
certified by the Architect or awarded by arbitration, then the Contractor may,
upon seven additional days' written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased by the
amount of the Contractor's reasonable costs of shut-down, delay and start-up,
plus interest as provided for in the Contract Documents.




/s/ RR
/s/ LH
/s/ TS


-28-

--------------------------------------------------------------------------------




§ 9.8 SUBSTANTIAL COMPLETION
 
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.
 
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor to complete all
Work in accordance with the Contract Documents.
 
§ 9.8.3 Upon receipt of the Contractor's list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect's inspection discloses any item,
whether or not included on the Contractor's list, which is not sufficiently
complete in accordance with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.
 
§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion which shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.
 
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.
 
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.4.1.5 and authorized by public authorities
having jurisdiction over the Work. Such partial occupancy or use may commence
whether or not the portion is substantially complete, provided the Owner and
Contractor have accepted in writing the responsibilities assigned to each of
them for payments, retainage, if any, security, maintenance, heat, utilities,
damage to the Work and insurance, and have agreed in writing concerning the
period for correction of the Work and commencement of warranties required by the
Contract Documents. When the Contractor considers a portion substantially
complete, the Contractor shall prepare and submit a list to the Architect as
provided under Section 9.8.2. Consent of the Contractor to partial occupancy or
use shall not be unreasonably withheld. The stage of the progress of the Work
shall be determined by written agreement between the Owner and Contractor or, if
no agreement is reached, by decision of the Architect.
 
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
 
§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion or
portions of the Work shall not constitute acceptance of Work not complying with
the requirements of the Contract Documents.
 
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of written notice that the Work is ready for final
inspection and acceptance and upon receipt of a final Application for Payment,
the Architect will promptly make such inspection and, when the Architect finds
the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect's knowledge, information and belief,
and on the basis of the Architect's on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in
 
/s/ RR
/s/ LH
/s/ TS


-29-

--------------------------------------------------------------------------------




the final Certificate is due and payable. The Architect's final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor's being entitled to final payment
have been fulfilled.
 
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (1) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner's property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys' fees.
 
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract, make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.
 
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from:

 
.1
liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

 
.2
failure of the Work to comply with the requirements of the Contract Documents;
or

 
.3
terms of special warranties required by the Contract Documents.

 
§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
 
ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
§ 10.1 SAFETY PRECAUTIONS AND PROGRAMS
§ 10.1.1 The Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and
programs in connection with the performance of the Contract.
 
§ 10.2 SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to
prevent damage, injury or loss to:

 
.1
employees on the Work and other persons who may be affected thereby;

 
.2
the Work and materials and equipment to be incorporated therein, whether in
storage on or off the site, under care, custody or control of the Contractor or
the Contractor's Subcontractors or Sub-subcontractors; and

 
.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

 
§ 10.2.2 The Contractor shall give notices and comply with applicable laws,
ordinances, rules, regulations and lawful orders of public authorities bearing
on safety of persons or property or their protection from damage, injury or
loss.
 
 
/s/ RR
/s/ LH
/s/ TS


-30-

--------------------------------------------------------------------------------




§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
 
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
 
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents) to
property referred to in Sections 10.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor is responsible under Sections 10.2.1.2 and
10.2.1.3, except damage or loss attributable to acts or omissions of the Owner
or Architect or anyone directly or indirectly employed by either of them, or by
anyone for whose acts either of them may be liable, and not attributable to the
fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor's obligations under Section 3.18.
 
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor's
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor's superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
 
§ 10.2.7 The Contractor shall not load or permit any part of the construction or
site to be loaded so as to endanger its safety.
 
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos or polychlorinated biphenyl (PCB),
encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner and Architect in writing.
 
§ 10.3.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor and Architect
the names and qualifications of persons or entities who are to perform tests
verifying the presence or absence of such material or substance or who are to
perform the task of removal or safe containment of such material or substance.
The Contractor and the Architect will promptly reply to the Owner in writing
stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If either the Contractor or Architect has an
objection to a person or entity proposed by the Owner, the Owner shall propose
another to whom the Contractor and the Architect have no reasonable objection.
When the material or substance has been rendered harmless, Work in the affected
area shall resume upon written agreement of the Owner and Contractor. The
Contract Time shall be extended appropriately and the Contract Sum shall be
increased in the amount of the Contractor's reasonable additional costs of
shut-down, delay and start-up, which adjustments shall be accomplished as
provided in Article 7.
 
§ 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect's consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys' fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself) and provided that such damage, loss or expense is not due to the sole
negligence of a party seeking indemnity.
 
§ 10.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought to the site by the Contractor unless such materials or
substances were required by the Contract Documents.
 
/s/ RR
/s/ LH
/s/ TS



-31-

--------------------------------------------------------------------------------




§ 10.5 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.
 
§10.6 EMERGENCIES
§ 10.6.1 In an emergency affecting safety of persons or property, the Contractor
shall act, at the Contractor's discretion, to prevent threatened damage, injury
or loss. Additional compensation or extension of time claimed by the Contractor
on account of an emergency shall be determined as provided in Section 4.3 and
Article 7.
 
ARTICLE 11 INSURANCE AND BONDS
§ 11.1 CONTRACTOR'S LIABILITY INSURANCE
 
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor's operations
under the Contract and for which the Contractor may be legally liable, whether
such operations be by the Contractor or by a Subcontractor or by anyone directly
or indirectly employed by any of them, or by anyone for whose acts any of them
may be liable:
 

 
.1
claims under workers' compensation, disability benefit and other similar
employee benefit acts which are applicable to the Work to be performed;

 
.2
claims for damages because of bodily injury, occupational sickness or disease,
or death of the Contractor's employees;

 
.3
claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor's employees;

 

 
.4
claims for damages insured by usual personal injury liability coverage;

 

 
.5
claims for damages, other than to the Work itself, because of injury to or
destruction of tangible property, including loss of use resulting therefrom;

 
.6
claims for damages because of bodily injury, death of a person or property
damage arising out of ownership, maintenance or use of a motor vehicle;

 

 
.7
claims for bodily injury or property damage arising out of completed operations;
and

 

 
.8
claims involving contractual liability insurance applicable to the Contractor's
obligations under Section 3.18.

 
§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from date of
commencement of the Work until date of final payment and termination of any
coverage required to be maintained after final payment.
 
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days' prior written notice has been given to the Owner. If any
of the foregoing insurance coverages are required to remain in force after final
payment and are reasonably available, an additional certificate evidencing
continuation of such coverage shall be submitted with the final Application for
Payment as required by Section 9.10.2. Information concerning reduction of
coverage on account of revised limits or claims paid under the General
Aggregate, or both, shall be furnished by the Contractor with reasonable
promptness in accordance with the Contractor's information and belief.
 
§ 11.2 OWNER'S LIABILITY INSURANCE
 
§ 11.2.1 The Owner shall be responsible for purchasing and maintaining the
Owner's usual liability insurance.
 
§ 11.3 PROJECT MANAGEMENT PROTECTIVE LIABILITY INSURANCE
§ 11.3.1 Optionally, the Owner may require the Contractor to purchase and
maintain Project Management Protective Liability insurance from the Contractor's
usual sources as primary coverage for the Owner's, Contractor's and Architect's
vicarious liability for construction operations under the Contract. Unless
otherwise required by the Contract Documents, the Owner shall reimburse the
Contractor by increasing the Contract Sum to pay the cost of purchasing and
maintaining such optional insurance coverage, and the Contractor shall not be
responsible for purchasing any other liability insurance on behalf of the Owner.
The minimum limits of liability purchased with such coverage shall be equal to
the aggregate of the limits required for Contractor's Liability Insurance under
Sections 11.1.1.2 through 11.1.1.5.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-32-

--------------------------------------------------------------------------------




§ 11.3.2 To the extent damages are covered by Project Management Protective
Liability insurance, the Owner, Contractor and Architect waive all rights
against each other for damages, except such rights as they may have to the
proceeds of such insurance. The policy shall provide for such waivers of
subrogation by endorsement or otherwise.
 
§ 11.3.3 The Owner shall not require the Contractor to include the Owner,
Architect or other persons or entities as additional insureds on the
Contractor's Liability Insurance coverage under Section 11.1.
 
§ 11.4 PROPERTY INSURANCE
§ 11.4.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder's risk
"all-risk" or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 11.4 to be covered,
whichever is later. This insurance shall include interests of the Owner, the
Contractor, Subcontractors and Sub-subcontractors in the Project.
 
§ 11.4.1.1 Property insurance shall be on an "all-risk" or equivalent policy
form and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect's and Contractor's services and expenses required as a result of such
insured loss.
 
§ 11.4.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance which will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifying the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
 
§ 11.4.1.3 If the property insurance requires deductibles, the Owner shall pay
costs not covered because of such deductibles.
 
§ 11.4.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
 
§ 11.4.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing property insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
 
§ 11.4.2 Boiler and Machinery Insurance. The Owner shall purchase and maintain
boiler and machinery insurance required by the Contract Documents or by law,
which shall specifically cover such insured objects during installation and
until final acceptance by the Owner; this insurance shall include interests of
the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work, and
the Owner and Contractor shall be named insureds.
 
§ 11.4.3 Loss of Use Insurance. The Owner, at the Owner's option, may purchase
and maintain such insurance as will insure the Owner against loss of use of the
Owner's property due to fire or other hazards, however caused. The Owner waives
all rights of action against the Contractor for loss of use of the Owner's
property, including consequential losses due to fire or other hazards however
caused.
 
 
/s/ RR
/s/ LH
/s/ TS



-33-

--------------------------------------------------------------------------------




§ 11.4.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes of loss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
 
§ 11.4.5 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights in accordance with the terms of Section
11.4.7 for damages caused by fire or other causes of loss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
 
§ 11.4.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.4. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days' prior written notice has been given to the Contractor.
 
§ 11.4.7 Waivers of Subrogation. The Owner and Contractor waive all rights
against (1) each other and any of their subcontractors, sub-subcontractors,
agents and employees, each of the other, and (2) the Architect, Architect's
consultants, separate contractors described in Article 6, if any, and any of
their subcontractors, sub-subcontractors, agents and employees, for damages
caused by fire or other causes of loss to the extent covered by property
insurance obtained pursuant to this Section 11.4 or other property insurance
applicable to the Work, except such rights as they have to proceeds of such
insurance held by the Owner as fiduciary. The Owner or Contractor, as
appropriate, shall require of the Architect, Architect's consultants, separate
contractors described in Article 6, if any, and the subcontractors,
sub-subcontractors, agents and employees of any of them, by appropriate
agreements, written where legally required for validity, similar waivers each in
favor of other parties enumerated herein. The policies shall provide such
waivers of subrogation by endorsement or otherwise. A waiver of subrogation
shall be effective as to a person or entity even though that person or entity
would otherwise have a duty of indemnification, contractual or otherwise, did
not pay the insurance premium directly or indirectly, and whether or not the
person or entity had an insurable interest in the property damaged.
 
§ 11.4.8 A loss insured under Owner's property insurance shall be adjusted by
the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.4.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements, written where legally required for
validity, shall require Subcontractors to make payments to their
Sub-subcontractors in similar manner.
 
§ 11.4.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner's duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which the Owner shall distribute in accordance with such agreement as
the parties in interest may reach, or in accordance with an arbitration award in
which case the procedure shall be as provided in Section 4.6. If after such loss
no other special agreement is made and unless the Owner terminates the Contract
for convenience, replacement of damaged property shall be performed by the
Contractor after notification of a Change in the Work in accordance with Article
7.
 
§ 11.4.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurrence of loss to the Owner's exercise of this power;
if such objection is made, the dispute shall be resolved as provided in Sections
4.5 and 4.6. The Owner as fiduciary shall, in the case of arbitration, make
settlement with insurers in accordance with directions of the arbitrators. If
distribution of insurance proceeds by arbitration is required, the arbitrators
will direct such distribution.
 
§ 11.5 PERFORMANCE BOND AND PAYMENT BOND
§ 11.5.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-34-

--------------------------------------------------------------------------------




§ 11.5.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall permit a copy
to be made.
 
ARTICLE 12 UNCOVERING AND CORRECTION OF WORK § 12.1 UNCOVERING OF WORK
§ 12.1.1 If a portion of the Work is covered contrary to the Architect's request
or to requirements specifically expressed in the Contract Documents, it must, if
required in writing by the Architect, be uncovered for the Architect's
examination and be replaced at the Contractor's expense without change in the
Contract Time.
 
§ 12.1.2 If a portion of the Work has been covered which the Architect has not
specifically requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents, costs of uncovering and
replacement shall, by appropriate Change Order, be at the Owner's expense. If
such Work is not in accordance with the Contract Documents, correction shall be
at the Contractor's expense unless the condition was caused by the Owner or a
separate contractor in which event the Owner shall be responsible for payment of
such costs.
 
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
§ 12.2.1.1 The Contractor shall promptly correct Work rejected by the Architect
or failing to conform to the
requirements of the Contract Documents, whether discovered before or after
Substantial Completion and whether or
not fabricated, installed or completed. Costs of correcting such rejected Work,
including additional testing and
inspections and compensation for the Architect's services and expenses made
necessary thereby, shall be at the
Contractor's expense.
 
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor's obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated portion thereof or after the date for commencement of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Work is found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.
 
§ 12.2.2.2 The one-year period for correction of Work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual performance of the
Work.
 
§ 12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
 
§ 12.2.3 The Contractor shall remove from the site portions of the Work which
are not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
 
§ 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor's correction or removal of Work which is
not in accordance with the requirements of the Contract Documents.
 
§ 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish
a period of limitation with respect to other obligations which the Contractor
might have under the Contract Documents. Establishment of the one-year period
for correction of Work as described in Section 12.2.2 relates only to the
specific obligation of the Contractor to correct the Work, and has no
relationship to the time within which the obligation to comply with the Contract
 
 
 
/s/ RR
/s/ LH
/s/ TS


-35-

--------------------------------------------------------------------------------




Documents may be sought to be enforced, nor to the time within which proceedings
may be commenced to establish the Contractor's liability with respect to the
Contractor's obligations other than specifically to correct the Work.
 
§ 12.3 ACCEPTANCE OF NONCONFORMING WORK
§ 12.3.1 If the Owner prefers to accept Work which is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
 
ARTICLE 13 MISCELLANEOUS PROVISIONS
§13.1 GOVERNING LAW
§ 13.1.1 The Contract shall be governed by the law of the place where the
Project is located.
 
§ 13.2 SUCCESSORS AND ASSIGNS
 
§ 13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2, neither party to the Contract
shall assign the Contract as a whole without written consent of the other. If
either party attempts to make such an assignment without such consent, that
party shall nevertheless remain legally responsible for all obligations under
the Contract.
 
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to an institutional lender providing construction financing for the Project. In
such event, the lender shall assume the Owner's rights and obligations under the
Contract Documents. The Contractor shall execute all consents reasonably
required to facilitate such assignment.
 
§13.3 WRITTEN NOTICE
§ 13.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or a member of the firm or entity or to an officer of
the corporation for which it was intended, or if delivered at or sent by
registered or certified mail to the last business address known to the party
giving notice.
 
§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available by law.
 
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach thereunder, except as may be specifically agreed in writing.
 
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work required by
the Contract Documents or by laws, ordinances, rules, regulations or orders of
public authorities having jurisdiction shall be made at an appropriate time.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of tests, inspections or approvals which do not become
requirements until after bids are received or negotiations concluded.
 
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner's expense.
 
 
 
/s/ RR
/s/ LH
/s/ TS


-36-

--------------------------------------------------------------------------------




§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirements established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect's services and expenses shall be at the Contractor's expense.
 
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
 
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
 
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
 
§13.6 INTEREST
 
§ 13.6.1 Payments due and unpaid under the Contract Documents shall bear
interest from the date payment is due at such rate as the parties may agree upon
in writing or, in the absence thereof, at the legal rate prevailing from time to
time at the place where the Project is located.
 
§ 13.7 COMMENCEMENT OF STATUTORY LIMITATION PERIOD § 13.7.1 As between the Owner
and Contractor:
 

 
.1
Before Substantial Completion. As to acts or failures to act occurring prior to
the relevant date of Substantial Completion, any applicable statute of
limitations shall commence to run and any alleged cause of action shall be
deemed to have accrued in any and all events not later than such date of
Substantial Completion;

 

 
.2
Between Substantial Completion and Final Certificate for Payment. As to acts or
failures to act occurring subsequent to the relevant date of Substantial
Completion and prior to issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of issuance of the final Certificate for Payment; and

 
.3
After Final Certificate for Payment. As to acts or failures to act occurring
after the relevant date of issuance of the final Certificate for Payment, any
applicable statute of limitations shall commence to run and any alleged cause of
action shall be deemed to have accrued in any and all events not later than the
date of any act or failure to act by the Contractor pursuant to any Warranty
provided under Section 3.5, the date of any correction of the Work or failure to
correct the Work by the Contractor under Section 12.2, or the date of actual
commission of any other act or failure to perform any duty or obligation by the
Contractor or Owner, whichever occurs last.

 
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT § 14.1 TERMINATION BY THE
CONTRACTOR
§ 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor, for any of the following reasons:

 
.1
issuance of an order of a court or other public authority having jurisdiction
which requires all Work to be stopped;

 
.2
an act of government, such as a declaration of national emergency which requires
all Work to be stopped;

 
.3
because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason for withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents; or

 
.4
the Owner has failed to furnish to the Contractor promptly, upon the
Contractor's request, reasonable evidence as required by Section 2.2.1.

 
§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work
 
 
/s/ RR
/s/ LH
/s/ TS



-37-

--------------------------------------------------------------------------------




by the Owner as described in Section 14.3 constitute in the aggregate more than
100 percent of the total number of days scheduled for completion, or 120 days in
any 365-day period, whichever is less.
 
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days' written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed and
for proven loss with respect to materials, equipment, tools, and construction
equipment and machinery, including reasonable overhead, profit and damages.
 
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has persistently failed to fulfill the Owner's
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days'
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
 
§ 14.2 TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor:

 
.1
persistently or repeatedly refuses or fails to supply enough properly skilled
workers or proper materials;

 
.2
fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

 
.3
persistently disregards laws, ordinances, or rules, regulations or orders of a
public authority having jurisdiction; or

 
.4
otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 
§ 14.2.2 When any of the above reasons exist, the Owner, upon certification by
the Architect that sufficient cause exists to justify such action, may without
prejudice to any other rights or remedies of the Owner and after giving the
Contractor and the Contractor's surety, if any, seven days' written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:
 

 
.1
take possession of the site and of all materials, equipment, tools, and
construction equipment and machinery thereon owned by the Contractor;

 
.2
accept assignment of subcontracts pursuant to Section 5.4; and

 
.3
finish the Work by whatever reasonable method the Owner may deem expedient. Upon
request of the Contractor, the Owner shall furnish to the Contractor a detailed
accounting of the costs incurred by the Owner in finishing the Work.

 
§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
until the Work is finished.
 
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect's services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case may be, shall be
certified by the Architect, upon application, and this obligation for payment
shall survive termination of the Contract.
 
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in
whole or in part for such period of time as the Owner may determine.
 
§ 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in
the cost and time caused by suspension, delay or interruption as described in
Section 14.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent:

 
.1
that performance is, was or would have been so suspended, delayed or interrupted
by another cause for which the Contractor is responsible; or

 
.2
that an equitable adjustment is made or denied under another provision of the
Contract.

 
 
/s/ RR
/s/ LH
/s/ TS



-38-

--------------------------------------------------------------------------------




§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
 
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner's
convenience and without cause.
 
§ 14.4.2 Upon receipt of written notice from the Owner of such termination for
the Owner's convenience, the Contractor shall:
 

 
.1
cease operations as directed by the Owner in the notice;

 
.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

 
.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts and purchase orders.

 
§ 14.4.3 In case of such termination for the Owner's convenience, the Contractor
shall be entitled to receive payment for Work executed, and costs incurred by
reason of such termination, along with reasonable overhead and profit on the
Work not executed.
 


 


 
/s/ RR
/s/ LH
/s/ TS


-39-

--------------------------------------------------------------------------------




Additions and Deletions Report for
 
AIA Document A201 TM -1997
 
This Additions and Deletions Report, as defined on page 1 of the associated
document, reproduces below all text the author has added to the standard form
AIA document in order to complete it, as well as any text the author may have
added to or deleted from the original AIA text. Added text is shown underlined.
Deleted text is indicated with a horizontal line through the original AIA text.
 
Note: This Additions and Deletions Report is provided for information purposes
only and is not incorporated into or constitute any part of the associated AIA
document. This Additions and Deletions Report and its associated document were
generated simultaneously by AIA software at 07:52:10 on 04/19/2005.
 
PAGE 1
 
Tollgate Casino and Hotel 102 Main St. Central City, CO CC Tollgate, LLC 1263 A
Lake Plaza Dr. Colorado Springs. CO 80906 Ivins Design Group 1480 Humboldt St.
Denver. CO 80218
 
/s/ RR
/s/ LH
/s/ TS


-40-

--------------------------------------------------------------------------------




 